 



EXHIBIT 10.31

CREDIT AGREEMENT

AMONG

COOPER CAMERON CORPORATION,
AND THE OTHER BORROWERS NAMED HEREIN
AS BORROWERS,

THE LENDERS NAMED HEREIN,

BANK ONE, NA
AS AGENT,

BANC ONE CAPITAL MARKETS, INC.
AS LEAD ARRANGER AND SOLE BOOK RUNNER,

CREDIT LYONNAIS NEW YORK BRANCH
AS SYNDICATION AGENT,

AND

ABN AMRO BANK N.V., CITIBANK, N.A.,
AND THE ROYAL BANK OF SCOTLAND PLC
AS DOCUMENTATION AGENTS

DATED AS OF

DECEMBER 12, 2003

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page

--------------------------------------------------------------------------------

 
ARTICLE I DEFINITIONS
    1  
ARTICLE II THE CREDITS
    15  
2.1 Commitment
    15  
2.2 Determination of Dollar Amounts; Required Payments; Termination
    15  
2.3 Ratable Loans
    16  
2.4 Types of Advances
    16  
2.5 Swing Line Loans
    16  
2.6 Facility Fee; Usage Fee; Reductions in Aggregate Commitment
    19  
2.7 Minimum Amount of Each Advance
    20  
2.8 Optional Principal Payments
    20  
2.9 Method of Selecting Types and Interest Periods for New Advances
    20  
2.10 Conversion and Continuation of Outstanding Advances
    20  
2.11 Method of Borrowing
    21  
2.12 Changes in Interest Rate, etc.
    22  
2.13 Rates Applicable After Default
    22  
2.14 Method of Payment
    22  
2.15 Advances to be Made in Euro
    23  
2.16 Noteless Agreement; Evidence of Indebtedness
    23  
2.17 Telephonic Notices
    24  
2.18 Interest Payment Dates; Interest and Fee Basis
    24  
2.19 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions
    24  
2.20 Lending Installations
    24  
2.21 Non-Receipt of Funds by the Agent
    25  
2.22 Market Disruption
    25  
2.23 Judgment Currency
    25  
2.24 Additional Borrowing Subsidiaries
    26  
2.25 Lender Replacement
    26  
2.26 Facility LCs
    26  
2.27 Increase in Commitment
    31  
ARTICLE III YIELD PROTECTION; TAXES
    32  
3.1 Yield Protection
    32  
3.2 Changes in Capital Adequacy Regulations
    33  
3.3 Availability of Types of Advances
    34  
3.4 Funding Indemnification
    34  
3.5 Taxes
    34  
3.6 Lender Statements; Survival of Indemnity
    36  
ARTICLE IV CONDITIONS PRECEDENT
    36  
4.1 Initial Credit Extensions
    36  

i



--------------------------------------------------------------------------------



 



              Page

--------------------------------------------------------------------------------

 
4.2 Each Credit Extension
    38  
ARTICLE V REPRESENTATIONS AND WARRANTIES
    39  
5.1 Existence and Standing
    39  
5.2 Authorization and Validity
    39  
5.3 No Conflict; Government Consent
    39  
5.4 Financial Statements
    39  
5.5 Taxes
    40  
5.6 Litigation and Contingent Obligations
    40  
5.7 Subsidiaries
    40  
5.8 ERISA
    40  
5.9 Accuracy of Information
    40  
5.10 Regulation U
    41  
5.11 Material Agreements
    41  
5.12 Compliance With Laws
    41  
5.13 Ownership of Properties
    41  
5.14 Plan Assets; Prohibited Transactions
    41  
5.15 Environmental Matters
    41  
5.16 Investment Company Act
    41  
5.17 Public Utility Holding Company Act
    41  
5.18 Reportable Transaction
    42  
ARTICLE VI COVENANTS
    42  
6.1 Financial Reporting
    42  
6.2 Use of Proceeds
    43  
6.3 Notice of Default
    43  
6.4 Conduct of Business
    43  
6.5 Taxes
    43  
6.6 Insurance
    44  
6.7 Compliance with Laws
    44  
6.8 Maintenance of Properties
    44  
6.9 Inspection
    44  
6.10 Capital Stock and Dividends
    44  
6.11 Indebtedness
    44  
6.12 Merger
    45  
6.13 Sale of Assets
    45  
6.14 Sale of Accounts
    45  
6.15 Liens
    46  
6.16 Affiliates
    46  
6.17 Environmental Matters
    46  
6.18 Restrictions on Subsidiary Payments
    46  
6.19 ERISA Compliance
    47  
6.20 Financial Covenants
    47  

ii



--------------------------------------------------------------------------------



 



              Page

--------------------------------------------------------------------------------

 
ARTICLE VII DEFAULTS
    47  
ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
    49  
8.1 Acceleration; Facility LC Collateral Account
    49  
8.2 Amendments
    51  
8.3 Preservation of Rights
    51  
ARTICLE IX GENERAL PROVISIONS
    52  
9.1 Survival of Representations
    52  
9.2 Governmental Regulation
    52  
9.3 Headings
    52  
9.4 Entire Agreement
    52  
9.5 Several Obligations; Benefits of this Agreement
    52  
9.6 Expenses; Indemnification
    52  
9.7 Numbers of Documents
    53  
9.8 Accounting
    53  
9.9 Severability of Provisions
    54  
9.10 Nonliability of Lenders
    54  
9.11 Confidentiality
    54  
9.12 Nonreliance
    55  
9.13 Disclosure
    55  
ARTICLE X THE AGENT
    55  
10.1 Appointment; Nature of Relationship
    55  
10.2 Powers
    55  
10.3 General Immunity
    55  
10.4 No Responsibility for Loans, Recitals, etc.
    55  
10.5 Action on Instructions of Lenders
    56  
10.6 Employment of Agents and Counsel
    56  
10.7 Reliance on Documents; Counsel
    56  
10.8 Agent’s Reimbursement and Indemnification
    56  
10.9 Notice of Default
    57  
10.10 Rights as a Lender
    57  
10.11 Lender Credit Decision
    57  
10.12 Successor Agent
    57  
10.13 Agent and Arranger Fees
    58  
10.14 Delegation to Affiliates
    58  
10.15 Co-Agents
    58  
ARTICLE XI SETOFF; RATABLE PAYMENTS
    58  
11.1 Setoff
    58  
11.2 Ratable Payments
    58  

iii



--------------------------------------------------------------------------------



 



              Page

--------------------------------------------------------------------------------

 
ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
    59  
12.1 Successors and Assigns
    59  
12.2 Participations
    59  
12.3 Assignments
    60  
12.4 Dissemination of Information
    61  
12.5 Tax Treatment
    61  
ARTICLE XIII NOTICES
    61  
13.1 Notices
    61  
13.2 Change of Address
    61  
ARTICLE XIV COUNTERPARTS
    61  
ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
    62  
15.1 CHOICE OF LAW
    62  
15.2 CONSENT TO JURISDICTION
    62  
15.3 WAIVER OF JURY TRIAL
    62  

SCHEDULES AND EXHIBITS

     
PRICING SCHEDULE
   
EXHIBIT A-1
  FORM OF IN-HOUSE COUNSEL OPINION
EXHIBIT A-2
  FORM OF OUTSIDE COUNSEL OPINION
EXHIBIT B
  FORM OF COMPLIANCE CERTIFICATE
EXHIBIT C
  FORM OF ASSIGNMENT AGREEMENT
EXHIBIT D
  FORM OF LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION
EXHIBIT E
  FORM OF NOTE
EXHIBIT F
  FORM OF JOINDER AGREEMENT
SCHEDULE 1
  SUBSIDIARIES
SCHEDULE 2
  LIENS
SCHEDULE 3
  EUROCURRENCY PAYMENT OFFICES OF THE AGENT

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT

     This Agreement, dated as of December 12, 2003, is among Cooper Cameron
Corporation, Cooper Cameron (U.K.) Limited, Cameron GmbH, Cooper Cameron
(Singapore) Pte. Ltd., Cooper Cameron Canada Corp., Cooper Cameron (Luxembourg)
SARL, the Lenders (defined below), Credit Lyonnais New York Branch, as
Syndication Agent, ABN AMRO Bank N.V., Citibank, N.A., and The Royal Bank of
Scotland plc, as Documentation Agents, and Bank One, NA, as L/C Issuer and
Agent. The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

     As used in this Agreement:

     “Additional Lender” is defined in Section 2.27(a).

     “Advance” means a borrowing hereunder, (a) made by some or all of the
Lenders on the same Borrowing Date, or (b) converted or continued by the Lenders
on the same date of conversion or continuation, consisting, in either case, of
the aggregate amount of the several Loans of the same Type and, in the case of
Eurocurrency Loans, in the same Agreed Currency and for the same Interest
Period. The term “Advance” shall include Swing Line Loans unless otherwise
expressly provided.

     “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 15% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

     “Agent” means Bank One in its capacity as contractual representative of the
Lenders pursuant to Article X, and not in its individual capacity as a Lender,
and any successor Agent appointed pursuant to Article X.

     “Agreed Currencies” means (a) Dollars, (b) so long as such currencies
remain Eligible Currencies, British Pounds Sterling, Canadian Dollars, and, the
Euro, and (c) any other Eligible Currency which a Borrower requests the Agent to
include as an Agreed Currency hereunder and which is acceptable to all of the
Lenders.

     “Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced or increased from time to time pursuant to the terms hereof.

     “Aggregate Outstanding Credit Exposure” means, at any time, the aggregate
of the Outstanding Credit Exposure of all the Lenders.

     “Agreement” means this credit agreement, as it may be amended, restated,
modified or supplemented and in effect from time to time.

     “Agreement Accounting Principles” means generally accepted accounting
principles as in effect from time to time, applied in a manner consistent with
that used in preparing the financial statements referred to in Section 5.4.

 



--------------------------------------------------------------------------------



 



     “Alternate Base Rate” means, for any day, a rate of interest per annum
equal to the higher of (a) the Prime Rate for such day and (b) the sum of the
Federal Funds Effective Rate for such day plus 1/2% per annum.

     “Applicable Fee Rate” means, at any time, the percentage rate per annum at
which Facility Fees or usage fees are accruing at such time as set out in the
attached Pricing Schedule.

     “Applicable Margin” means, with respect to Advances of any Type or Facility
LC’s of any Type, at any time, the percentage rate per annum which is applicable
at such time with respect to Advances or Facility LC’s of such Type as set out
in the attached Pricing Schedule.

     “Approximate Equivalent Amount” of any currency with respect to any amount
of Dollars shall mean the Equivalent Amount of such currency with respect to
such amount of Dollars on or as of such date, rounded up to the nearest amount
of such currency as determined by the Agent from time to time.

     “Arranger” means Banc One Capital Markets, Inc., a Delaware corporation,
and its successors, in its capacity as Lead Arranger and Sole Book Runner.

     “Article” means an article of this Agreement unless another document is
specifically referenced.

     “Asset Disposition” means any sale, transfer, or other disposition of any
asset of the Parent or any Subsidiary in a single transaction or in a series of
related transactions (other than the sale of inventory in the ordinary course,
the sale of obsolete or excess machinery, equipment, or furniture in the
ordinary course, and the sale of accounts and notes receivable permitted by
Section 6.14).

     “Attributable Debt” means as at the time of determination (a) with respect
to a Synthetic Lease, the present value (discounted at the explicit or implicit
interest rate applicable to such Synthetic Lease at such time) of the total
obligations of the lessee for rental payments during the remaining term of such
Synthetic Lease at such time and (b) with respect to an accounts or notes
receivable financing or securitization program, the outstanding balance of
amounts advanced in respect of the receivables and notes under such program.

     “Authorized Officer” means, with respect to any of the Borrowers, any of
the chief executive officer, president, chief financial officer, treasurer, or
controller, acting singly.

     “Availability” is defined in Section 7.2.

     “Available Aggregate Commitment” means, at any time, the Aggregate
Commitment then in effect minus the Aggregate Outstanding Credit Exposure at
such time.

     “Bank Guaranty” means a guaranty executed by a LC Issuer with respect to
obligations of a Borrower and provided pursuant to this Agreement.

     “Bank One” means Bank One, NA, a national banking association having its
principal office in Chicago, Illinois, in its individual capacity, and its
successors.

     “Borrower” means any of the Parent and the Borrowing Subsidiaries and
“Borrowers” means, collectively, the Parent and the Borrowing Subsidiaries.

     “Borrowing Date” means a date on which an Advance is made hereunder.

-2-



--------------------------------------------------------------------------------



 



     “Borrowing Notice” is defined in Section 2.9.

     “Borrowing Subsidiary” means each of Cooper Cameron (U.K.) Limited, Cameron
GmbH, Cooper Cameron (Singapore) Pte. Ltd., Cooper Cameron Canada Corp., Cooper
Cameron (Luxembourg) SARL and any other Subsidiary of the Parent which has
entered into a Joinder Agreement.

     “Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars and the
other Agreed Currencies are carried on in the London interbank market (and, if
the Advances which are the subject of such borrowing, payment or rate selection
are denominated in Euro, a day upon which such clearing system as is determined
by the Agent to be suitable for clearing or settlement of the Euro is open for
business) and (b) for all other purposes, a day (other than a Saturday or
Sunday) on which banks generally are open in Chicago for the conduct of
substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.

     “Canadian Borrower” means any Borrowing Subsidiary which is incorporated
under and operating in Canada or one of its provinces.

     “Canadian Dollars” shall mean the lawful currency of Canada.

     “Canadian Swing Line Borrowing Notice” is defined in Section 2.5.1(b).

     “Canadian Swing Line Election” means the agreement of the Canadian Swing
Line Lenders to make, at their election, Canadian Swing Line Loans up to a
maximum principal amount of $10,000,000 at any one time outstanding.

     “Canadian Swing Line Lender” means Bank One, NA, Canada Branch, and each
other Lender which agrees at the request of the Parent to act as a Canadian
Swing Line Lender hereunder, or any other Lender which may succeed to their
rights and obligations as Canadian Swing Line Lender pursuant to the terms of
this Agreement, and “Canadian Swing Line Lenders” means, collectively, all of
such Canadian Swing Line Lenders. Each Canadian Swing Line Lender must be exempt
from withholding taxes imposed by Canada on interest payments made by the Parent
or any Canadian Borrower, but need not be located in Canada.

     “Canadian Swing Line Loan” means a Loan made available to the Parent or any
Canadian Borrower by the Canadian Swing Line Lenders pursuant to Section 2.5.1.

     “Canadian Swing Line Share” means, with respect to a Canadian Swing Line
Lender, a portion equal to a fraction the numerator of which is the Dollar
Amount set out opposite its signature below under the heading “Canadian Swing
Line Loan Amount” (as it may be modified as a result of any assignment that has
become effective pursuant to Section 12.3.2 or as otherwise modified from time
to time pursuant to the terms hereof) and the denominator of which is Dollar
Amount of the Canadian Swing Line Election.

     “Capitalized Lease” of a Person means any lease of Property by such Person
as lessee which would be capitalized on a balance sheet of such Person prepared
in accordance with Agreement Accounting Principles.

-3-



--------------------------------------------------------------------------------



 



     “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with
Agreement Accounting Principles.

     “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, and all rules and regulations and
requirements thereunder in each case as now or hereafter in effect.

     “Change in Control” means the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 50% or more of the outstanding shares of voting stock of the
Parent.

     “Closing Date” means the date on or after the date of this Agreement on
which all conditions precedent set out in Section 4.1 hereof have been satisfied
or waived by the party or parties entitled to performance thereof.

     “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

     “Collateral Shortfall Amount” is defined in Section 8.1.

     “Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans to, and participate in Facility LCs issued upon the application
of, the Borrowers in an aggregate amount not exceeding the amount set out
opposite its signature below, as it may be modified as a result of any
assignment that has become effective pursuant to Section 12.3.2 or as otherwise
modified from time to time pursuant to the terms hereof.

     “Commitment Increase” is defined in Section 2.27(a).

     “Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

     “Computation Date” is defined in Section 2.2.

     “Consolidated EBITDA” means (a) Consolidated Net Income for any applicable
period plus, to the extent deducted from revenues in determining Consolidated
Net Income (a) Consolidated Interest Expense for such period, (ii) expenses for
income and franchise taxes paid or accrued during such period, (iii)
depreciation and amortization for such period, (iv) non-recurring, non-cash
charges for such period, and (iv) extraordinary losses incurred during such
period other than in the ordinary course of business minus, to the extent
included in Consolidated Net Income, extraordinary gains realized in such period
other than in the ordinary course of business, all calculated for the Parent and
its Subsidiaries on a consolidated basis, and (b) includes, on a pro forma
basis, Consolidated EBITDA of any Person acquired in accordance with
Section 6.12 for the four fiscal quarters most recently ended prior to the date
of such acquisition, provided that the Consolidated EBITDA of any such acquired
Person may be included in the Consolidated EBITDA of the Parent only if the
Parent provides to the Agent, prior to or simultaneously with the delivery of
any Compliance Certificate including the Consolidated EBITDA of such Person,
financial statements of such Person for the fiscal year of such Person most
recently ended, audited by independent certified public accountants reasonably
acceptable to the Agent and including, at a minimum, a balance sheet, income
statement, and statement of cash flows.

-4-



--------------------------------------------------------------------------------



 



     “Consolidated Indebtedness” means at any time the Indebtedness of the
Parent and its Subsidiaries calculated on a consolidated basis as of such time.

     “Consolidated Interest Expense” means, with reference to any period, the
interest expense, whether paid or accrued, of the Parent and its Subsidiaries
calculated on a consolidated basis for such period as determined in accordance
with Agreement Accounting Principles.

     “Consolidated Net Income” means, for any period, the net income (or loss)
of the Parent and its Subsidiaries calculated on a consolidated basis for such
period in accordance with Agreement Accounting Principles.

     “Consolidated Net Worth” means at any time the consolidated stockholders’
equity of the Parent and its Subsidiaries calculated on a consolidated basis as
of such time; provided that any changes in consolidated stockholders’ equity as
a result of (a) foreign currency translation adjustments and (b) any change in
the fair value of any Financial Contract pursuant to Financial Accounting
Standards Board Bulletin No 133, in each case after the date hereof, shall be
excluded when computing Consolidated Net Worth.

     “Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, bank
guaranties, operating agreement, take-or-pay contract, a standby letter of
credit which supports a payment obligation, or the obligations of any such
Person as general partner of a partnership with respect to the liabilities of
the partnership, and specifically excluding commercial letters of credit and
standby letters of credit which support performance obligations.

     “Conversion/Continuation Notice” is defined in Section 2.10.

     “Controlled Group” means all members of a controlled group of corporations
or other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Parent or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.

     “Coverage Ratio” means, for any applicable computation period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

     “Credit Extension” means the making of an Advance or the issuance of a
Facility LC hereunder.

     “Credit Extension Date” means the Borrowing Date for an Advance or the
issuance date for a Facility LC.

     “Default” means an event described in Article VII.

     “Documentary Letter of Credit” means a commercial letter of credit
qualifying as a trade-related contingency under 12 CFR Part 3, Appendix A,
Section 3(b)(3) or any successor U.S. Comptroller of the Currency regulation.

     “Dollar Amount” of any currency at any date shall mean (a) the amount of
such currency if such currency is Dollars or (b) the equivalent in such currency
of such amount of Dollars if such currency is any currency other than Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot

-5-



--------------------------------------------------------------------------------



 



rates of exchange of the Agent for such currency on the London market at
11:00 a.m., London time, on or as of the most recent Computation Date provided
for in Section 2.2.

     “Dollars” and “$” shall mean the lawful currency of the United States of
America.

     “Eligible Assignee” means any commercial bank organized under the laws of
the United States or any of the countries parties to the Organization for
Economic Cooperation and Development or any political subdivision of any thereof
which has primary capital (or its equivalent) of not less than $250,000,000, is
approved by the Agent, and, so long as no Default exists, is approved by the
Parent, in either case, such approval not to be unreasonably withheld.

     “Eligible Currency” means any currency other than Dollars (a) that is
readily available, (b) that is freely traded, (c) in which deposits are
customarily offered to banks in the London interbank market, (d) which is
convertible into Dollars in the international interbank market and (e) as to
which an Equivalent Amount may be readily calculated. If, after the designation
by the Lenders of any currency as an Agreed Currency, (i) currency control or
other exchange regulations are imposed in the country in which such currency is
issued with the result that different types of such currency are introduced,
(ii) such currency is, in the determination of the Agent, no longer readily
available or freely traded or (iii) in the determination of the Agent, an
Equivalent Amount of such currency is not readily calculable, the Agent shall
promptly notify the Lenders and the Borrowers, and such currency shall no longer
be an Agreed Currency until such time as all of the Lenders agree to reinstate
such currency as an Agreed Currency and promptly, but in any event within five
Business Days of receipt of such notice from the Agent, the Borrowers shall
repay all Loans in such affected currency or convert such Loans into Loans in
Dollars or another Agreed Currency, subject to the other terms set out in
Article II.

     “Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (d)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.

     “Equivalent Amount” of any currency with respect to any amount of Dollars
at any date shall mean the equivalent in such currency of such amount of
Dollars, calculated on the basis of the arithmetical mean of the buy and sell
spot rates of exchange of the Agent for such other currency at 11:00 a.m.,
London time, on the date on or as of which such amount is to be determined.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rule or regulation issued thereunder.

     “Euro”and/or “EUR” means the euro referred to in Council Regulation (EC)
No. 1103/97 dated June 17, 1997 passed by the Council of the European Union, or,
if different, the then lawful currency of the member states of the European
Union that participate in the third stage of Economic and Monetary Union.

     “Euro Implementation Date” means January 1, 1999.

     “Eurocurrency” means any Agreed Currency.

-6-



--------------------------------------------------------------------------------



 



     “Eurocurrency Advance” means an Advance which, except as otherwise provided
in Section 2.12, bears interest at the applicable Eurocurrency Rate.

     “Eurocurrency Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurocurrency Rate.

     “Eurocurrency Payment Office” of the Agent shall mean, for each of the
Agreed Currencies, the office, branch, affiliate or correspondent bank of the
Agent specified as the “Eurocurrency Payment Office” for such currency in
Schedule 3 hereto or such other office, branch, affiliate or correspondent bank
of the Agent as it may from time to time specify to the Borrowers and each
Lender as its Eurocurrency Payment Office.

     “Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (a) the quotient of (i) the Eurocurrency
Reference Rate applicable to such Interest Period, divided by (ii) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (b) the Applicable Margin.

     “Eurocurrency Reference Rate” means, with respect to a Eurocurrency Advance
for the relevant Interest Period, the applicable British Bankers’ Association
Interest Settlement Rate for deposits in the applicable Agreed Currency
appearing on Reuters Screen FRBD or the applicable Reuters Screen for such
Agreed Currency as of 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period, and having a maturity equal to such Interest
Period, provided that, (a) if Reuters Screen FRBD or the applicable Reuters
Screen for such Agreed Currency is not available to the Agent for any reason,
the applicable Eurocurrency Reference Rate for the relevant Interest Period
shall instead be the applicable British Bankers’ Association Interest Settlement
Rate for deposits in the Applicable Agreed Currency as reported by any other
generally recognized financial information service as of 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period, and
having a maturity equal to such Interest Period, and (b) if no such British
Bankers’ Association Interest Settlement Rate is available, the applicable
Eurocurrency Reference Rate for the relevant Interest Period shall instead be
the rate determined by the Agent to be the arithmetic average of the rates
reported to the Agent by each Reference Lender as the rate at which such
Reference Lender offers to place deposits in the applicable Agreed Currency with
first-class banks in the London interbank market at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
in the approximate amount of such Reference Lender’s relevant Eurocurrency Loan
and having a maturity equal to such Interest Period. If any Reference Lender
fails to provide such quotation to the Agent, then the Agent shall determine the
Eurocurrency Reference Rate on the basis of the quotations of the remaining
Reference Lender(s).

     “Excess Obligations” is defined in Section 2.2(a).

     “Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it, by (a) the jurisdiction under the laws of which
such Lender or the Agent is incorporated or organized or (b) the jurisdiction in
which the Agent’s or such Lender’s principal executive office or such Lender’s
applicable Lending Installation is located.

     “Exhibit” refers to an exhibit to this Agreement, unless another document
is specifically referenced.

     “Facility Fee” is defined in Section 2.6.1.

     “Facility LC” is defined in Section 2.26.1.

-7-



--------------------------------------------------------------------------------



 



     “Facility LC Application” is defined in Section 2.26.3.

     “Facility LC Collateral Account” is defined in Section 2.26.11.

     “Facility Termination Date” means December 12, 2007 or any earlier date on
which the Aggregate Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.

     “Federal Funds Effective Rate” means, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Central
Time) on such day on such transactions received by the Agent from three Federal
funds brokers of recognized standing selected by the Agent in its sole
discretion.

     “Fee Letter” means that certain fee letter dated November 5, 2003, among
Agent, Arranger and the Parent, as amended from time to time.

     “Financial Contract” of a Person means (a) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (b) any Rate Management Transaction.

     “Financial Letter of Credit” means a letter of credit other than a
Performance Letter of Credit or a Documentary Letter of Credit, and shall
include without limitation standby letters of credit issued to secure financial
obligations.

     “Floating Rate” means, for any day, a rate per annum equal to the Alternate
Base Rate for such day, in each case changing when and as the Alternate Base
Rate changes.

     “Floating Rate Advance” means an Advance which, except as otherwise
provided in Section 2.12, bears interest at the Floating Rate.

     “Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

     “Foreign Subsidiary” means a Subsidiary not organized under the laws of the
United States or any state, possession, or territory thereof.

     “Guaranty” means that certain Guaranty by Parent dated as of December 12,
2003, executed by the Parent in favor of the Agent, for the ratable benefit of
the Lenders, as it may be amended or modified and in effect from time to time.

     “Hazardous Materials” means the substances identified as such pursuant to
CERCLA and any chemicals regulated under any other Environmental Law, including
without limitation pollutants, contaminants, petroleum or petroleum products
Released into the environment, radionuclides, radioactive materials, and medical
and infectious waste.

     “Increasing Lender” is defined in Section 2.27(a).

-8-



--------------------------------------------------------------------------------



 



     “Indebtedness” of a Person means such Person’s (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (c) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person,
(d) obligations which are evidenced by notes, acceptances, or other instruments,
(e) obligations of such Person to purchase securities or other Property arising
out of or in connection with the sale of the same or substantially similar
securities or Property, (f) Capitalized Lease Obligations, (g) Contingent
Obligations, (h) reimbursement obligations of such Person in respect of letters
of credit or acceptance financing, (i) Off-Balance Sheet Liabilities, (j) any
other obligation for borrowed money which in accordance with Agreement
Accounting Principles would be shown as a liability on the consolidated balance
sheet of such Person.

     “Interest Period” means, with respect to a Eurocurrency Advance, a period
of one, two, three or six months (or such other period as may be agreed by the
Lenders with respect to a particular Agreed Currency) commencing on a Business
Day selected by the applicable Borrower pursuant to this Agreement. Such
Interest Period shall end on the day which corresponds numerically to such date
one, two, three or six months (or such other applicable period) thereafter,
provided that if there is no such numerically corresponding day in such next,
second, third or sixth succeeding month (or such other applicable period), such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month (or such other applicable period). If an Interest
Period would otherwise end on a day which is not a Business Day, such Interest
Period shall end on the next succeeding Business Day, provided that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.

     “Joinder Agreement” means an agreement substantially in the form of
Exhibit F by which a Subsidiary of the Parent becomes a Borrower Subsidiary.

     “LC Fee” is defined in Section 2.26.4.

     “LC Issuer” means Bank One (or any Affiliate designated by Bank One) in its
capacity as issuer of Facility LCs hereunder and, at any Borrower’s option, any
Lender (or, in the case of a Bank Guaranty, its applicable foreign Affiliate)
who agrees to act in the capacity as issuer of Facility LCs hereunder and “LC
Issuers” means, collectively, all of such LC Issuers.

     “LC Obligations” means, at any time, the sum, without duplication, of (a)
the aggregate undrawn stated amount under all Facility LCs outstanding at such
time plus (b) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

     “LC Payment Date” is defined in Section 2.26.5.

     “Lenders” means the lending institutions listed on the signature pages of
this Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes the Swing Line Lenders.

     “Lending Installation” means, with respect to a Lender or the Agent, the
office, branch, subsidiary or affiliate of such Lender or the Agent with respect
to each Agreed Currency listed on the administration information sheets provided
to the Agent in connection herewith or otherwise selected by such Lender or the
Agent pursuant to Section 2.20.

     “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement

-9-



--------------------------------------------------------------------------------



 



of any kind or nature whatsoever (including, without limitation, the interest of
a vendor or lessor under any conditional sale, Capitalized Lease or other title
retention agreement).

     “Loan” means a Revolving Loan or Swing Line Loan.

     “Loan Documents” means this Agreement, the Facility LC Applications, any
Notes issued pursuant to Section 2.16, the Guaranty, any Joinder Agreement and
any other documents and agreements contemplated hereby and executed by any
Borrower with or in favor of the Agent or any Lender, as any such agreement,
instrument or document may be amended, modified or supplemented from
time-to-time.

     “Material Adverse Effect” means a material adverse effect on (a) the
business, Property, condition (financial or otherwise), results of operations,
or prospects of the Parent and its Subsidiaries taken as a whole, (b) the
ability of any Borrower to perform its obligations under the Loan Documents to
which it is a party, or (c) the validity or enforceability of this Agreement,
any Notes, the Guaranty, or any of the other material Loan Documents or the
rights or remedies of the Agent, the applicable LC Issuer, or the Lenders
thereunder.

     “Material Indebtedness” is defined in Section 7.5.

     “Material Subsidiary” means any Subsidiary of the Parent, which Subsidiary
holds or constitutes 10% or more of either the consolidated assets or
Consolidated EBITDA of the Parent.

     “Modify” and “Modification” are defined in Section 2.26.1.

     “Moody’s” means Moody’s Investors Service, Inc., and any successor thereto
which is a nationally recognized statistical rating organization.

     “Multiemployer Plan” means a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

     “National Currency Unit” means the unit of currency (other than a Euro
unit) of each member state of the European Union that participates in the third
stage of Economic and Monetary Union.

     “Non-U.S. Borrower” is defined in Section 3.1(b).

     “Non-U.S. Lender” is defined in Section 3.5(d).

     “Note” is defined in Section 2.16.

     “Obligations” means all unpaid principal of and accrued and unpaid interest
on the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities, obligations under any Rate Management
Transaction with any Lender in connection with Loans under this Agreement, and
other obligations of the Borrowers (or any Borrower) to the Lenders or to any
Lender, any LC Issuer, the Agent, or any indemnified party arising under the
Loan Documents, including without limitation any such Obligations incurred or
accrued during the pendency of any bankruptcy, insolvency, receivership or other
similar proceeding, whether or not allowed or allowable in such proceeding.

     “Off-Balance Sheet Liability” of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability under any Sale and Leaseback
Transaction which is not a Capitalized Lease, (c) any liability under any
Synthetic Lease transaction entered into by such Person, or (d) any obligation
arising with respect to any other

-10-



--------------------------------------------------------------------------------



 



transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person, but excluding from this clause (d) Operating Leases.

     “Offered Rate” is defined in Section 2.5.2(b).

     “Original Currency” is defined in Section 2.14(b).

     “Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

     “Other Taxes” is defined in Section 3.5(b).

     “Outstanding Credit Exposure” means, as to any Lender at any time, the sum
of (a) the aggregate principal amount of its Loans outstanding at such time,
plus (b) an amount equal to its Pro Rata Share of the aggregate principal amount
of Swing Line Loans outstanding at such time, plus (c) an amount equal to its
Pro Rata Share of the LC Obligations (other than LC Obligations with respect to
Bank Guaranties) at such time.

     “Parent” means Cooper Cameron Corporation and its successors and assigns.

     “Participants” is defined in Section 12.2.1.

     “Payment Date” means the last day of each March, June, September and
December.

     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.

     “Performance Letter of Credit” means a letter of credit qualifying as a
“performance-based standby letter of credit” under 12 CFR Part 3, Appendix A,
Section 3(b)(2)(i) or any successor U.S. Comptroller of the Currency regulation.

     “Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

     “Plan” means an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which the Parent or any member of the Controlled Group may have any
liability.

     “Pricing Schedule” means the Schedule attached hereto identified as such.

     “Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Bank One or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

     “Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

     “Pro Rata Share” means, with respect to a Lender, a portion equal to a
fraction the numerator of which is such Lender’s Commitment and the denominator
of which is the Aggregate Commitment.

-11-



--------------------------------------------------------------------------------



 



     “Rate Management Transaction” means any transaction (including an agreement
with respect thereto) now existing or hereafter entered into by the Parent or
any of its Subsidiaries which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

     “Reference Lenders” means Credit Lyonnais New York Branch, ABN Amro Bank
N.V., Citibank, N.A., and The Royal Bank of Scotland plc.

     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

     “Reimbursement Obligations” means, at any time, the aggregate of all
obligations of the Borrowers then outstanding under Section 2.26 to reimburse
the LC Issuers for amounts paid by any LC Issuer in respect of any one or more
drawings under Facility LCs.

     “Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

     “Reportable Event” means a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.

     “Reports” is defined in Section 9.6.

     “Required Lenders” means Lenders in the aggregate having at least 51% of
the Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 51% of the Aggregate Outstanding
Credit Exposure.

     “Reserve Requirement” means, with respect to an Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on Eurocurrency
liabilities.

     “Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set out in Section 2.1 (or any conversion or
continuation thereof).

     “S&P” means Standard and Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc., and any successor thereto which is a nationally recognized
statistical rating organization.

-12-



--------------------------------------------------------------------------------



 



     “Sale and Leaseback Transaction” means any sale or other transfer of
Property by any Person with the intent to lease such Property as lessee.

     “Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

     “Section” means a numbered section of this Agreement, unless another
document is specifically referenced.

     “Single Employer Plan” means a Plan, other than a Multiemployer Plan,
maintained by the Parent or any member of the Controlled Group for employees of
the Parent or any member of the Controlled Group.

     “Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Parent.

     “Substantial Portion” means, with respect to the Property of the Parent and
its Subsidiaries, Property which represents more than the greater of (a)
$300,000,000 and (b) 20% of the consolidated assets of the Parent and its
Subsidiaries as would be shown in the consolidated financial statements of the
Parent and its Subsidiaries as at the beginning of the quarter ending with the
month in which such determination is made.

     “Swing Line Commitments” means the Canadian Swing Line Elections and the US
Swing Line Commitment.

     “Swing Line Lenders” means the Canadian Swing Line Lenders and the US Swing
Line Lender.

     “Swing Line Loans” means the Canadian Swing Line Loans and the US Swing
Line Loans.

     “Synthetic Lease” means (a) any lease that is treated as an Operating Lease
under Agreement Accounting Principles but for which the Parent or any of the
Subsidiaries is viewed as the owner of the leased Property under the Code and
(b) guaranties by the Parent or any of the Subsidiaries of the obligations of
the lessor of such leased Property which are secured by the payments due under
the lease of such Property.

     “Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

     “Termination Event” means, with respect to a Plan which is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of the Parent or any
other member of a Controlled Group from such Plan during a plan year in which
the Parent or any other member of a Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Plan, the filing of a
notice of intent to terminate such Plan or the treatment of an amendment of such
Plan as a termination under Section 4041 of ERISA, (d) the institution by the
PBGC of proceedings to terminate such Plan, or (e) any event or condition which
might constitute

-13-



--------------------------------------------------------------------------------



 



grounds under Section 4042 of ERISA for the termination of, or appointment of a
trustee to administer, such Plan.

     “Total Capitalization” means, at any time, the sum of Total Debt and
Consolidated Net Worth at such time.

     “Total Debt” means, at any time, that part of the Consolidated Indebtedness
of the Parent and the Subsidiaries at such time which would be reflected on a
balance sheet prepared in accordance with Agreement Accounting Principles.

     “Transferee” is defined in Section 12.4.

     “Type” means, with respect to any Advance, its nature as a Floating Rate
Advance or a Eurocurrency Advance, and with respect to any Facility LC, its
nature as a Financial Letter of Credit, Performance Letter of Credit,
Documentary Letter of Credit or Bank Guaranty.

     “US Swing Line Borrowing Notice” is defined in Section 2.5.2(b).

     “US Swing Line Commitment” means the obligation of the US Swing Line Lender
to make US Swing Line Loans up to a maximum principal amount of $15,000,000 at
any one time outstanding.

     “US Swing Line Lender” means Bank One or any other Lender which may succeed
to its rights and obligations as US Swing Line Lender pursuant to the terms of
this Agreement.

     “US Swing Line Loan” means a Loan made available to a Borrower by the US
Swing Line Lender pursuant to Section 2.5.2.

     “Unfunded Liabilities” means the amount (if any) by which the actuarial
present value of the benefit attributed by the pension benefit formula under all
Single Employer Plans to employee service rendered prior to that date (based on
current and past compensation levels) exceeds the fair value of all Plan assets,
all determined as of the last day of the Borrowers’ fiscal year using a
calculation methodology, discount rate, expected return on Plan assets, rate of
compensation increase, and other gain or loss components required or permitted
under Statement of Financial Accounting Standards No. 87 in presenting the
projected benefit obligation.

     “Unmatured Default” means an event which but for the lapse of time or the
giving of notice, or both, would constitute a Default.

     “Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms.

-14-



--------------------------------------------------------------------------------



 



ARTICLE II

THE CREDITS

     2.1 Commitment. From and including the date of this Agreement and prior to
the Facility Termination Date, each Lender severally agrees, on the terms and
conditions set out in this Agreement, to (a) make Revolving Loans to any
Borrower in Agreed Currencies upon the request of any Borrower from time to time
and (b) participate in Facility LCs issued upon the request of any Borrower,
provided that, after giving effect to the making of each such Revolving Loan and
the issuance of each such Facility LC, such Lender’s Dollar Amount of its
Outstanding Credit Exposure shall not exceed its Commitment, provided that
(i) at no time shall Revolving Loans be outstanding hereunder in more than three
different Agreed Currencies, (ii) at no time shall the Dollar Amount of
Revolving Loans made in Agreed Currencies other than Dollars exceed $100,000,000
and (iii) all Floating Rate Loans shall be made in Dollars, except as otherwise
provided in Section 2.5.1(d). Subject to the terms of this Agreement, the
Borrowers may borrow, repay and reborrow the Revolving Loans at any time prior
to the Facility Termination Date. The Commitments to extend credit hereunder
shall expire on the Facility Termination Date. The LC Issuers will issue
Facility LCs hereunder on the terms and conditions set out in Section 2.26.

     2.2 Determination of Dollar Amounts; Required Payments; Termination.

          (a) The Agent will determine the Dollar Amount of

               (i) each Advance as of the date three Business Days prior to the
Borrowing Date or, if applicable, date of conversion/continuation of such
Advance,

               (ii) all outstanding Advances on and as of the last Business Day
of each quarter and on any other Business Day elected by the Agent in its
discretion or upon instruction by the Required Lenders,

               (iii) the face amount of or any drawing under each Facility LC on
and as of the date three Business Days prior to the proposed date of issuance
(or Modification) or drawing, and

               (iv) the LC Obligations with respect to all outstanding Facility
LCs on and as of the last Business Day of each quarter and on any other Business
Day elected by the Agent in its discretion or upon instruction by the Required
Lenders.

Each day upon or as of which the Agent determines Dollar Amounts as described in
the preceding clauses (i), (ii), (iii), and (iv) is herein described as a
“Computation Date” with respect to each Advance or Facility LC for which a
Dollar Amount is determined on or as of such day. If at any time the Dollar
Amount of the sum of (y) the aggregate principal amount of all outstanding
Advances (calculated, with respect to those Advances denominated in Agreed
Currencies other than Dollars, as of the most recent Computation Date with
respect to each such Advance) plus (z) the aggregate amount of all outstanding
LC Obligations other than Bank Guaranties (calculated, with respect to those
Facility LCs denominated in Agreed Currencies other than Dollars, as of the most
recent Computation Date with respect to each such Facility LC) exceeds the
Aggregate Commitment (the amount of such excess, the “Excess Obligations”), the
Borrowers shall immediately repay Advances in an aggregate principal amount
sufficient to eliminate any such Excess Obligations. If no Advances are then
outstanding or if any Excess Obligations remain outstanding upon repayment of
all outstanding Advances, and provided that the Excess Obligations exceed $500,
the Borrowers shall immediately make deposits to the Facility LC Collateral
Account at the

-15-



--------------------------------------------------------------------------------



 



Agent’s election either (i) in the applicable Agreed Currency or Currencies as
determined by the Agent and in an amount equal to the amount of such Excess
Obligations or (ii) in Dollars in an amount equal to 110% of the Dollar Amount
(calculated as of the applicable Computation Date) of such Excess Obligations.
If as of any Computation Date the amount of any such cash collateral held by the
Agent on such date exceeds the amount required to be deposited by the Borrowers
pursuant to preceding sentence by greater than $500, the Agent shall promptly
release cash collateral to the Borrowers in the amount of such excess to the
extent such cash collateral is not otherwise required under the terms of this
Agreement.

          (b) Except as otherwise specifically provided in Section 2.26 with
respect to Facility LCs, the Aggregate Outstanding Credit Exposure and all other
unpaid Obligations shall be paid in full by the Borrowers on the Facility
Termination Date.

     2.3 Ratable Loans. Each Advance hereunder (other than any Swing Line Loan)
shall consist of Revolving Loans made from the several Lenders ratably according
to their Pro Rata Shares.

     2.4 Types of Advances. The Advances may be (a) Floating Rate Advances or
Eurocurrency Advances, or a combination thereof, selected by the applicable
Borrower in accordance with Sections 2.9 and 2.10, (b) Canadian Swing Line Loans
selected by the Parent or the applicable Canadian Borrower in accordance with
Section 2.5.1, or (c) US Swing Line Loans selected by the applicable Borrower in
accordance with Section 2.5.2.

     2.5 Swing Line Loans.

          2.5.1 Canadian Swing Line Loans.

          (a) Upon the satisfaction of the conditions precedent set out in
Section 4.2 and, if such Canadian Swing Line Loan is to be made on the date of
the initial Advance hereunder, the satisfaction of the conditions precedent set
out in Section 4.1 as well, from and including the date of this Agreement and
prior to the Facility Termination Date, each Canadian Swing Line Lender agrees,
on the terms and conditions set out in this Agreement, to make Canadian Swing
Line Loans in Dollars or Canadian Dollars to the Parent or any Canadian Borrower
from time to time in an aggregate principal Dollar Amount not to exceed the
Canadian Swing Line Election, provided that (a) the Aggregate Outstanding Credit
Exposure shall not at any time exceed the Aggregate Commitment, and (b) at no
time shall such Canadian Swing Line Lender’s Outstanding Credit Exposure exceed
the Dollar Amount of such Canadian Swing Line Lender’s Commitment at such time.
Subject to the terms of this Agreement, the Parent or the applicable Canadian
Borrower may borrow, repay and reborrow Canadian Swing Line Loans at any time
prior to the Facility Termination Date.

          (b) The Parent or the applicable Canadian Borrower shall deliver to
the Agent and the Canadian Swing Line Lenders irrevocable notice (a “Canadian
Swing Line Borrowing Notice”) not later than noon (Central Time) on the
Borrowing Date of each Canadian Swing Line Loan denominated in Dollars and four
Business Days before the Borrowing Date for each Canadian Swing Line Loan
denominated in Canadian Dollars, specifying (a) the applicable Borrowing Date
(which date shall be a Business Day), (b) the aggregate amount of the requested
Canadian Swing Line Loan which shall be an amount not less than $100,000,
(c) whether such Canadian Swing Line Loan shall be denominated in Dollars or
Canadian Dollars, (d) the Interest Period applicable thereto, and (e) the
applicable Canadian Borrower. The Canadian Swing Line Loans shall bear interest
at the Eurocurrency Rate.

          (c) Promptly after receipt of a Canadian Swing Line Borrowing Notice,
the Agent shall notify each Canadian Swing Line Lender by fax, or other similar
form of transmission, of the requested Canadian Swing Line Loan. Not later than
2:00 p.m. (Central Time) on the applicable

-16-



--------------------------------------------------------------------------------



 



Borrowing Date, each Canadian Swing Line Lender shall make available its
Canadian Swing Line Share of the Canadian Swing Line Loan, in funds immediately
available in Chicago, to the Agent at its address specified pursuant to
Article XIII. The Agent will promptly make the funds so received from the
Canadian Swing Line Lenders available to the Parent or the applicable Canadian
Borrower on the Borrowing Date at the Agent’s aforesaid address. Notwithstanding
anything in this Agreement to the contrary, it is expressly agreed that no
Canadian Swing Line Lender shall have an obligation whatsoever to make any
Canadian Swing Line Loan, the making of any Canadian Swing Line Loan to be in
the sole discretion of each Canadian Swing Line Lender determined at the time of
any request for any Canadian Swing Line Loan by the Parent or any Canadian
Borrower. Without limiting the foregoing sentence, each Canadian Swing Line
Lender agrees to give the Parent, each Canadian Borrower and the Agent written
notice of its decision to no longer make Canadian Swing Line Loans.

          (d) Repayment of Canadian Swing Line Loans:

               (i) Upon the occurrence of a Default, any Canadian Swing Line
Lender may require each Lender (including such Canadian Swing Line Lender) to
make a Revolving Loan in the amount of such Lender’s Pro Rata Share of such
Canadian Swing Line Loan (including, without limitation, any interest accrued
and unpaid thereon), for the purpose of repaying such Canadian Swing Line Loan.
Not later than noon (Central Time) on the date of any notice received pursuant
to this Section 2.5.1, each Lender shall make available its required Revolving
Loan, in funds immediately available in Chicago to the Agent at its address
specified pursuant to Article XIII. Revolving Loans made pursuant to this
Section 2.5.1 shall be made in the currency in which the Canadian Swing Line
Loan to be repaid is denominated, and shall initially be Floating Rate Loans and
thereafter may be continued as Floating Rate Loans or converted into
Eurocurrency Loans in the manner provided in Section 2.10 (and in the case of
any such Loan denominated in Canadian Dollars shall be promptly converted into
Eurocurrency Loans) and subject to the other conditions and limitations set out
in this Article II. Unless a Lender shall have notified such Canadian Swing Line
Lender, prior to its making any Canadian Swing Line Loan, that any applicable
condition precedent set out in Sections 4.1 or 4.2 had not then been satisfied,
such Lender’s obligation to make Revolving Loans pursuant to this Section 2.5.1
to repay Canadian Swing Line Loans shall be unconditional, continuing,
irrevocable and absolute and shall not be affected by any circumstances,
including, without limitation, (A) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the Agent, any
Canadian Swing Line Lender or any other Person, (B) the occurrence or
continuance of a Default or Unmatured Default, (C) any adverse change in the
condition (financial or otherwise) of the Parent or the applicable Canadian
Borrower, or (D) any other circumstances, happening or event whatsoever. In the
event that any Lender fails to make payment to the Agent of any amount due under
this Section 2.5.1, the Agent shall be entitled to receive, retain and apply
against such obligation the principal and interest otherwise payable to such
Lender hereunder until the Agent receives such payment from such Lender or such
obligation is otherwise fully satisfied. In addition to the foregoing, if for
any reason any Lender fails to make payment to the Agent of any amount due under
this Section 2.5.1, such Lender shall be deemed, at the option of the Agent, to
have unconditionally and irrevocably purchased from such Canadian Swing Line
Lender, without recourse or warranty, an undivided interest and participation in
the applicable Canadian Swing Line Loan in the amount of such Revolving Loan,
and such interest and participation may be recovered from such Lender together
with interest thereon at the Federal Funds Effective Rate for each day during
the period commencing on the date of demand and ending on the date such amount
is received.

               (ii) All Canadian Swing Line Loans shall mature, and the
principal amount thereof and the unpaid accrued interest thereon shall be due
and payable on the last day of the

-17-



--------------------------------------------------------------------------------



 



Interest Period therefor (subject to Section 2.10(b)), on any date on which such
Canadian Swing Line Loans are prepaid, whether due to acceleration or otherwise,
and on the Facility Termination Date.

          2.5.2 US Swing Line Loans.

          (a) Upon the satisfaction of the conditions precedent set out in
Section 4.2 and, if such US Swing Line Loan is to be made on the date of the
initial Advance hereunder, the satisfaction of the conditions precedent set out
in Section 4.1 as well, from and including the date of this Agreement and prior
to the Facility Termination Date, the US Swing Line Lender agrees, on the terms
and conditions set out in this Agreement, to make US Swing Line Loans in Dollars
to any Borrower from time to time in an aggregate principal amount not to exceed
the US Swing Line Commitment, provided that the Aggregate Outstanding Credit
Exposure shall not at any time exceed the Aggregate Commitment. Subject to the
terms of this Agreement, the Borrowers may borrow, repay and reborrow US Swing
Line Loans at any time prior to the Facility Termination Date.

          (b) The applicable Borrower shall deliver to the Agent and the US
Swing Line Lender irrevocable notice (a “US Swing Line Borrowing Notice”) not
later than noon (Central Time) on the Borrowing Date of each US Swing Line Loan
specifying (a) the applicable Borrowing Date (which date shall be a Business
Day), (ii) the aggregate amount of the requested US Swing Line Loan which shall
be an amount not less than $1,000,000 and in integral multiples of $100,000 in
excess thereof and (iii) whether such US Swing Line Loan shall bear interest at
the Floating Rate or at the rate offered by the US Swing Line Lender, upon
request by the applicable Borrower, for US Swing Line Loans (the “Offered
Rate”).

          (c) Promptly after receipt of a US Swing Line Borrowing Notice, the
Agent shall notify the US Swing Line Lender by fax, or other similar form of
transmission, of the requested US Swing Line Loan. Not later than 2:00 p.m.
(Central Time) on the applicable Borrowing Date, the US Swing Line Lender shall
make available the US Swing Line Loan, in funds immediately available in
Chicago, to the Agent at its address specified pursuant to Article XIII. The
Agent will promptly make the funds so received from the US Swing Line Lender
available to the applicable Borrower on the Borrowing Date at the Agent’s
aforesaid address.

          (d) Repayment of US Swing Line Loans:

               (i) Each US Swing Line Loan shall be paid in full by the
applicable Borrower on or before the seventh day after the Borrowing Date for
such US Swing Line Loan. In addition, US Swing Line Lender (A) may at any time
in its sole discretion with respect to any outstanding US Swing Line Loan, or
(B) shall on the seventh day after the Borrowing Date of any US Swing Line Loan,
require each Lender (including the US Swing Line Lender) to make a Revolving
Loan in the amount of such Lender’s Pro Rata Share of such US Swing Line Loan
(including, without limitation, any interest accrued and unpaid thereon), for
the purpose of repaying such US Swing Line Loan. Not later than noon (Central
Time) on the date of any notice received pursuant to this Section 2.5.2(d), each
Lender shall make available its required Revolving Loan, in funds immediately
available in Chicago to the Agent at its address specified pursuant to
Article XIII. Revolving Loans made pursuant to this Section 2.5.2(d) shall
initially be Floating Rate Loans and thereafter may be continued as Floating
Rate Loans or converted into Eurocurrency Loans in the manner provided in
Section 2.10 and subject to the other conditions and limitations set out in this
Article II. Unless a Lender shall have notified the US Swing Line Lender, prior
to its making any US Swing Line Loan, that any applicable condition precedent
set out in Sections 4.1 or 4.2 had not then been satisfied, such Lender’s
obligation to make Revolving

-18-



--------------------------------------------------------------------------------



 



          Loans pursuant to this Section 2.5.2(d) to repay Swing Line Loans
shall be unconditional, continuing, irrevocable and absolute and shall not be
affected by any circumstances, including, without limitation, (1) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Agent, the US Swing Line Lender or any other Person, (2) the
occurrence or continuance of a Default or Unmatured Default, (3) any adverse
change in the condition (financial or otherwise) of the Parent or the applicable
Borrower, or (4) any other circumstances, happening or event whatsoever. In the
event that any Lender fails to make payment to the Agent of any amount due under
this Section 2.5.2(d), the Agent shall be entitled to receive, retain and apply
against such obligation the principal and interest otherwise payable to such
Lender hereunder until the Agent receives such payment from such Lender or such
obligation is otherwise fully satisfied. In addition to the foregoing, if for
any reason any Lender fails to make payment to the Agent of any amount due under
this Section 2.5.2(d), such Lender shall be deemed, at the option of the Agent,
to have unconditionally and irrevocably purchased from such US Swing Line
Lender, without recourse or warranty, an undivided interest and participation in
the applicable US Swing Line Loan in the amount of such Revolving Loan, and such
interest and participation may be recovered from such Lender together with
interest thereon at the Federal Funds Effective Rate for each day during the
period commencing on the date of demand and ending on the date such amount is
received.

               (ii) All US Swing Line Loans shall mature, and the principal
amount thereof and the unpaid accrued interest thereon shall be due and payable
as set out above in (i) above and on the Facility Termination Date. Interest
accrued on US Swing Line Loans shall be payable on each Payment Date and on any
date on which such US Swing Line Loans are prepaid, whether due to acceleration
or otherwise, and at maturity.

     2.6 Facility Fee; Usage Fee; Reductions in Aggregate Commitment.

          2.6.1 Facility Fee. The Parent agrees to pay to the Agent for the
account of each Lender according to its Pro Rata Share a facility fee (the
“Facility Fee”) at a per annum rate equal to the Applicable Fee Rate on the
Aggregate Commitment from the date hereof to and including the Facility
Termination Date, payable on each Payment Date hereafter and on the Facility
Termination Date.

          2.6.2 Usage Fee. For all days on which the Aggregate Outstanding
Credit Exposure exceeds 33% of the Aggregate Commitment, the Parent agrees to
pay to the Agent for the account of each Lender according to its Pro Rata Share
a usage fee at a per annum rate equal to the Applicable Fee Rate on the amount
of the Aggregate Outstanding Credit Exposure from the date hereof to and
including the Facility Termination Date, payable on each Payment Date hereafter
and on the Facility Termination Date.

          2.6.3 Reductions in Aggregate Commitment. The Parent may permanently
reduce the Aggregate Commitment in whole, or in part ratably among the Lenders
in integral multiples of $10,000,000 (or the Approximate Equivalent Amount if
denominated in an Agreed Currency other than Dollars), upon at least three
Business Days’ written notice to the Agent, which notice shall specify the
amount of any such reduction, provided that the amount of the Aggregate
Commitment may not be reduced below the Dollar Amount of the Aggregate
Outstanding Credit Exposure unless the amount of the excess of the Dollar Amount
of the Aggregate Outstanding Credit Exposure over the amount of the reduced
Aggregate Commitment is repaid concurrently with the reduction of the Aggregate
Commitment. All accrued facility fees shall be payable on the effective date of
any termination of the obligations of the Lenders to make Credit Extensions
hereunder.

-19-



--------------------------------------------------------------------------------



 



     2.7 Minimum Amount of Each Advance. Each Eurocurrency Advance shall be in a
minimum amount of $5,000,000 and in multiples of $1,000,000 if in excess thereof
(or the Approximate Equivalent Amounts if denominated in an Agreed Currency
other than Dollars), and each Floating Rate Advance (other than an Advance to
repay Swing Line Loans) shall be in the minimum amount of $1,000,000 and in
multiples of $500,000 if in excess thereof, provided that any Floating Rate
Advance may be in the amount of the Available Aggregate Commitment.

     2.8 Optional Principal Payments. Any Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances (other than
Swing Line Loans), or, in a minimum aggregate amount of $1,000,000 or any
integral multiple of $500,000 in excess thereof, any portion of the outstanding
Floating Rate Advances (other than Swing Line Loans) upon two Business Days’
prior notice to the Agent. The applicable Borrower may at any time pay, without
penalty or premium, all outstanding Swing Line Loans that bear interest at the
Floating Rate or the Offered Rate, or, in a minimum amount of $100,000 and
increments of $50,000 in excess thereof, any portion of such outstanding Swing
Line Loans, with notice to the Agent and the applicable Swing Line Lender(s) by
11:00 a.m. (Central Time) on the date of repayment. Any Borrower may from time
to time pay, subject to the payment of any funding indemnification amounts
required by Section 3.4 but without penalty or premium, all outstanding
Eurocurrency Advances (other than Canadian Swing Line Loans), or, in a minimum
aggregate amount of $5,000,000 or any integral multiple of $1,000,000 in excess
thereof (or the Approximate Equivalent Amount if denominated in an Agreed
Currency other than Dollars), any portion of the outstanding Eurocurrency
Advances upon three Business Days’ prior notice to the Agent. The Parent or any
Canadian Borrower may at any time pay, subject to the payment of any funding
indemnification amounts required by Section 3.4 but without penalty or premium,
all outstanding Canadian Swing Line Loans, or, in a minimum amount of $100,000
and increments of $50,000 in excess thereof (or the Approximate Equivalent
Amount if denominated in Canadian Dollars), any portion of such outstanding
Canadian Swing Line Loans, upon three Business Days’ prior notice to the Agent
and the Canadian Swing Line Lenders.

     2.9 Method of Selecting Types and Interest Periods for New Advances. A
Borrower shall select the Type of Advance and, in the case of each Eurocurrency
Advance, the Interest Period and Agreed Currency applicable thereto from time to
time. Such Borrower shall give the Agent irrevocable notice (a “Borrowing
Notice”) not later than 10:00 a.m. (Central Time) on the Borrowing Date of each
Floating Rate Advance (other than a Swing Line Loan), three Business Days before
the Borrowing Date for each Eurocurrency Advance denominated in Dollars and four
Business Days before the Borrowing Date for each Eurocurrency Advance
denominated in an Agreed Currency other than Dollars, specifying (a) the
Borrowing Date, which shall be a Business Day, of such Advance, (b) the
aggregate amount of such Advance, (c) the Type of Advance selected, (d) in the
case of each Eurocurrency Advance, the Interest Period and Agreed Currency
applicable thereto, and (e) the applicable Borrower.

     2.10 Conversion and Continuation of Outstanding Advances. (a) Floating Rate
Advances (other than Swing Line Loans which shall be continued as provided
below) shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurocurrency Advances pursuant to this Section
2.10 or are repaid in accordance with Section 2.8. Each Eurocurrency Advance
(other than Canadian Swing Line Loans which shall be continued and converted as
provided below) shall continue as a Eurocurrency Advance until the end of the
then applicable Interest Period therefor, at which time

               (i) each such Eurocurrency Advance denominated in Dollars shall
be automatically converted into a Floating Rate Advance unless (A) such
Eurocurrency Advance is or was repaid in accordance with Section 2.8 or (B) the
applicable Borrower shall have given the Agent a Conversion/Continuation Notice
(as defined below) requesting that, at the end of such

-20-



--------------------------------------------------------------------------------



 



Interest Period, such Eurocurrency Advance either continue as a Eurocurrency
Advance for the same or another Interest Period or be converted into a Floating
Rate Advance; and

               (ii) each such Eurocurrency Advance denominated in an Agreed
Currency other than Dollars shall automatically continue as a Eurocurrency
Advance in the same Agreed Currency with an Interest Period of one month unless
(A) such Eurocurrency Advance is or was repaid in accordance with Section 2.8 or
(B) the applicable Borrower shall have given the Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurocurrency Advance continue as a Eurocurrency Advance for the same or
another Interest Period.

          (b) Each US Swing Line Loan shall, subject to Section 2.5.2(d),
continue as such unless prepaid or repaid. Each Canadian Swing Line Loan shall
continue as such until the end of the then applicable Interest Period therefor,
at which time such Canadian Swing Line Loan shall, unless prepaid or repaid or
any Canadian Swing Line Lender has given the Borrower and the Agent written
notice under Section 2.5.1(c) that it will not continue making Canadian Swing
Line Loans, automatically be deemed to be continued as a Canadian Swing Line
Loan in the same amount and in the same currency with an Interest Period of one
month (commencing on the last day of the expiring Interest Period) unless the
Borrower shall have given the Agent a Conversion/Continuation Notice requesting
that, at the end of such Interest Period, such Canadian Swing Line Loan continue
for the same or another Interest Period and in the same currency.

          (c) Subject to the terms of Section 2.7, any Borrower may elect from
time to time to convert all or any part of an Advance of any Type into any other
Type or Types of Advances denominated in the same or any other Agreed Currency;
provided that any conversion of any Eurocurrency Advance shall be made on, and
only on, the last day of the Interest Period applicable thereto. Such Borrower
shall give the Agent irrevocable notice (a “Conversion/Continuation Notice”) of
each conversion of an Advance or continuation of a Eurocurrency Advance not
later than 10:00 a.m. (Central Time) at least one Business Day, in the case of a
conversion into a Floating Rate Advance, three Business Days, in the case of a
conversion into or continuation of a Eurocurrency Advance denominated in
Dollars, or four Business Days, in the case of a conversion into or continuation
of a Eurocurrency Advance denominated in an Agreed Currency other than Dollars,
prior to the date of the requested conversion or continuation, specifying
(a) the requested date, which shall be a Business Day, of such conversion or
continuation, and (ii) the Agreed Currency, amount and Type(s) of Advance(s)
into which such Advance is to be converted or continued and, in the case of a
conversion into or continuation of a Eurocurrency Advance, the duration of the
Interest Period applicable thereto.

     2.11 Method of Borrowing. On each Borrowing Date, each Lender shall make
available its Loan or Loans, if any, (a) if such Loan is denominated in Dollars,
not later than noon, Central Time, in Federal or other funds immediately
available to the Agent at its address specified in or pursuant to Article XIII
and, (b) if such Loan is denominated in an Agreed Currency other than Dollars,
not later than noon, local time, in the city of the Agent’s Eurocurrency Payment
Office for such currency, in such funds as may then be customary for the
settlement of international transactions in such currency in the city of and at
the address of the Agent’s Eurocurrency Payment Office for such currency. Unless
the Agent determines that any applicable condition specified in Article IV has
not been satisfied, the Agent will make the funds so received from the Lenders
available to the applicable Borrower at the Agent’s aforesaid address.
Notwithstanding the foregoing provisions of this Section 2.11, to the extent
that a Loan made by a Lender matures on the Borrowing Date of a requested Loan,
such Lender shall apply the proceeds of the Loan it is then making to the
repayment of principal of the maturing Loan.

-21-



--------------------------------------------------------------------------------



 



     2.12 Changes in Interest Rate, etc. Each Floating Rate Advance (other than
a Swing Line Loan) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
converted from a Eurocurrency Advance into a Floating Rate Advance pursuant to
Section 2.10 to but excluding the date it becomes due or is converted into a
Eurocurrency Advance pursuant to Section 2.10 hereof, at a rate per annum equal
to the Floating Rate for such day. Each Swing Line Loan that bears interest at
the Floating Rate or the Offered Rate shall bear interest on the outstanding
principal amount thereof, for each day from and including the day such Swing
Line Loan is made to but excluding the date it is paid, at a rate per annum
equal to the Floating Rate or the Offered Rate, as applicable, for such day.
Changes in the rate of interest on that portion of any Advance maintained as a
Floating Rate Advance or bearing interest at the Offered Rate will take effect
simultaneously with each change in the Alternate Base Rate or Offered Rate, as
applicable. Each Eurocurrency Advance shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by the Agent as applicable to such Eurocurrency
Advance based upon the applicable Borrower’s selections under Sections 2.5.2 and
2.9, as applicable, and Section 2.10 and otherwise in accordance with the terms
hereof. No Interest Period may end after the Facility Termination Date.

     2.13 Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.9 or 2.10, during the continuance of a Default
or Unmatured Default the Required Lenders may, at their option, by notice to the
Parent declare that no Advance may be made as, converted into or continued at
the end of the applicable Interest Period as a Eurocurrency Advance. During the
continuance of a Default the Required Lenders may, at their option, by notice to
the Parent, declare that (a) each Eurocurrency Advance shall bear interest for
the remainder of the applicable Interest Period at the rate otherwise applicable
to such Interest Period plus 2% per annum, (b) each Floating Rate Advance shall
bear interest at a rate per annum equal to the Floating Rate in effect from time
to time plus 2% per annum, and (c) the LC Fee shall be increased by 2% per
annum, provided that, during the continuance of a Default under Section 7.6 or
7.7, the interest rates set out in clauses (a) and (b) above, and the increase
in the LC Fee set forth in clause (c) above, shall be applicable to all Credit
Extensions without any election or action on the part of the Agent or any
Lender. Any notice given by Required Lenders under this Section 2.13 may be
revoked by Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates.

     2.14 Method of Payment. (a) Each Advance shall be repaid, each payment of
interest thereon shall be paid, and each reimbursement of any amounts payable
upon a drawing under any Facility LC shall be made in the currency in which such
Advance or payment was made or, where such currency has converted to the Euro,
in the Euro. All payments of the Obligations hereunder shall be made, without
setoff, deduction, or counterclaim, in immediately available funds to the Agent
at (except as set out in the next sentence) the Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the Agent
specified in writing by the Agent to the Borrowers, by noon (local time) on the
date when due and shall (except in the case of Reimbursement Obligations for
which any LC Issuer has not been fully indemnified by the Lenders, or as
otherwise specifically required hereunder) be applied ratably by the Agent among
the Lenders. All payments to be made by the Borrowers hereunder in any currency
other than Dollars shall be made in such currency on the date due in such funds
as may then be customary for the settlement of international transactions in
such currency for the account of the Agent, at its Eurocurrency Payment Office
for such currency and shall be applied ratably by the Agent among the Lenders.
Each payment delivered to the Agent for the account of any Lender shall be
delivered promptly by the Agent to such Lender in the same type of funds that
the Agent received at, (a) with respect to Floating Rate Loans and Eurocurrency
Loans denominated in Dollars, its address specified pursuant to Article XIII or
at any Lending Installation specified in a notice received by the Agent from
such Lender and (ii) with respect to Eurocurrency Loans denominated in an Agreed
Currency other than Dollars, in the

-22-



--------------------------------------------------------------------------------



 



funds received from the applicable Borrower at the address of the Agent’s
Eurocurrency Payment Office for such currency. The Agent is hereby authorized to
charge any account of any Borrower maintained with Agent or any of its
Affiliates for each payment of principal, interest, Reimbursement Obligations,
and fees as it becomes due hereunder. Each reference to the Agent in this
Section 2.14 shall also be deemed to refer, and shall apply equally, to the LC
Issuers, in the case of payments required to be made by any Borrower to any LC
Issuer pursuant to Section 2.26.6.

          (a) Notwithstanding the provisions of subsection (a) above, if, after
the making of any Advance or the issuance of any Facility LC in any currency
other than Dollars, currency control or exchange regulations are imposed in the
country which issues such currency with the result that the type of currency in
which the Advance was made or the Facility LC was issued (the “Original
Currency”) no longer exists or the applicable Borrower is not able to make
payment to the Agent for the account of the Lenders in such Original Currency,
then all payments to be made by such Borrower hereunder in such currency
(including any deposits required to be made to the Facility LC Collateral
Account) shall instead be made when due in Dollars in an amount equal to the
Dollar Amount (as of the date of repayment) of such payment due, it being the
intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations. For purposes of
this Section 2.14(b), the commencement of the third stage of European Economic
and Monetary Union and the occurrence of the Euro Implementation Date shall not
constitute the imposition of currency control or exchange regulations.

     2.15 Advances to be Made in Euro. If any Advance made hereunder or any
Facility LC issued hereunder would be capable of being made or issued in either
the Euro or in a National Currency Unit, such Advance shall be made or such
Facility LC shall be issued in the Euro.

     2.16 Noteless Agreement; Evidence of Indebtedness. (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of each Borrower to such Lender resulting from each Loan made
by such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

          (b) The Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Agreed Currency and Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder, (iii) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time, and (iv) the amount of any sum
received by the Agent hereunder from the Borrowers and each Lender’s share
thereof.

          (c) The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided that the failure of the
Agent or any Lender to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Obligations in
accordance with their terms.

          (d) Any Lender may request that its Loans be evidenced by a promissory
note substantially in the form of Exhibit E (a “Note”). In such event, the
Borrowers shall prepare, execute and deliver to such Lender a Note payable to
the order of such Lender in a form supplied by the Agent. Thereafter, the Loans
evidenced by such Note and interest thereon shall at all times (including after
any assignment pursuant to Section 12.3) be represented by one or more Notes
payable to the order of the payee named therein or any assignee pursuant to
Section 12.3, except to the extent that any such Lender or assignee subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in paragraphs (a) and (b) above.

-23-



--------------------------------------------------------------------------------



 



     2.17 Telephonic Notices. Each Borrower hereby authorizes the Lenders and
the Agent to extend, convert or continue Advances, effect selections of Agreed
Currencies and Types of Advances and to transfer funds based on telephonic
notices which the Agent or any Lender in good faith believes to be made by any
person or persons that an Authorized Officer of the Parent has designated in
writing to the Agent, which written authorization(s) may be relied upon by the
Agent, in the case of any person so authorized, until such time as the Agent
shall have received written notice from an Authorized Officer of the Borrower
revoking such person’s authority to make such telephonic notices, it being
understood that the foregoing authorization is specifically intended to allow
Borrowing Notices and Conversion/Continuation Notices to be given
telephonically. Each Borrower agrees to deliver promptly to the Agent a written
confirmation, if such confirmation is requested by the Agent or any Lender, of
each telephonic notice signed by an Authorized Officer. If the written
confirmation differs in any material respect from the action taken by the Agent
and the Lenders, the records of the Agent and the Lenders shall govern absent
manifest error.

     2.18 Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Floating Rate Advance shall be payable on each Payment Date, commencing
with the first such date to occur after the date hereof, on any date on which
the Floating Rate Advance is prepaid, whether due to acceleration or otherwise,
and at maturity. Interest accrued on that portion of the outstanding principal
amount of any Floating Rate Advance converted into a Eurocurrency Advance on a
day other than a Payment Date shall be payable on the date of conversion.
Interest accrued on each Eurocurrency Advance shall be payable on the last day
of its applicable Interest Period, on any date on which the Eurocurrency Advance
is prepaid, whether by acceleration or otherwise, and at maturity. Interest
accrued on each Eurocurrency Advance having an Interest Period longer than three
months shall also be payable on the last day of each three-month interval during
such Interest Period. Interest, LC Fees, and other fees (except as provided in
the following sentence) shall be calculated for actual days elapsed on the basis
of a 360-day year, except for interest on Loans denominated in British Pounds
Sterling and Loans comprised of Floating Rate Advances, which shall be
calculated for actual days elapsed on the basis of a 365-day year. Facility Fees
and utilization fees shall be calculated for actual days elapsed on the basis of
a 365-day year. Interest shall be payable for the day an Advance is made but not
for the day of any payment on the amount paid if payment is received prior to
noon (local time) at the place of payment specified in Section 2.14. If any
payment of principal or interest on an Advance shall become due on a day which
is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment.

     2.19 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of each Aggregate Commitment reduction notice, Borrowing Notice,
Swing Line Borrowing Notice, Conversion/Continuation Notice, and repayment
notice received by it hereunder. Promptly after notice from an LC Issuer, the
Agent will notify each Lender of the contents of each request for issuance of a
Facility LC hereunder. The Agent will notify each Lender of the interest rate
applicable to each Eurocurrency Advance promptly upon determination of such
interest rate and will give each Lender prompt notice of each change in the
Alternate Base Rate. Each Reference Lender agrees to furnish upon request timely
information for the purpose of determining the Eurocurrency Rate.

     2.20 Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and each LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or such LC Issuer, as the
case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or each LC Issuer, as the case may
be, for the benefit of any such Lending Installation. Each Lender and each LC
Issuer may, by written notice to the Agent and the Borrowers in accordance with
Article XIII,

-24-



--------------------------------------------------------------------------------



 



designate replacement or additional Lending Installations through which Loans
will be made by it or Facility LCs will be issued by it and for whose account
Loan payments or payments with respect to Facility LCs are to be made.

     2.21 Non-Receipt of Funds by the Agent. Unless the applicable Borrower or a
Lender, as the case may be, notifies the Agent prior to the date on which it is
scheduled to make payment to the Agent of (a) in the case of a Lender, the
proceeds of a Loan or (b) in the case of any Borrower, a payment of principal,
interest or fees to the Agent for the account of the Lenders, that it does not
intend to make such payment, the Agent may assume that such payment has been
made. The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or such Borrower, as the case may be, has not in fact made such
payment to the Agent, the recipient of such payment shall, on demand by the
Agent, repay to the Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Agent until the date the Agent recovers such
amount at a rate per annum equal to (a) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (ii) in the
case of payment by any Borrower, the interest rate applicable to the relevant
Loan.

     2.22 Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Article II and Article IV with respect to any Advance in any
Agreed Currency other than Dollars, if there shall occur on or prior to the date
of such Advance any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which would
in the reasonable opinion of the Agent or the Required Lenders make it
impracticable for the Eurocurrency Loans comprising such Advance to be
denominated in the Agreed Currency specified by the applicable Borrower, then
the Agent shall forthwith give notice thereof to the Borrowers and the Lenders,
and such Loans shall not be denominated in such Agreed Currency but shall,
except as otherwise set out in Section 2.15, be made on such Borrowing Date in
Dollars, in an aggregate principal amount equal to the Dollar Amount of the
aggregate principal amount specified in the related Borrowing Notice or
Conversion/Continuation Notice, as the case may be, as Floating Rate Loans,
unless the applicable Borrower notifies the Agent at least one Business Day
before such date that (a) it elects not to borrow on such date or (b) it elects
to borrow on such date in a different Agreed Currency, as the case may be, in
which the denomination of such Loans would in the opinion of the Agent and the
Required Lenders be practicable and in an aggregate principal amount equal to
the Dollar Amount of the aggregate principal amount specified in the related
Borrowing Notice or Conversion/Continuation Notice, as the case may be.

     2.23 Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase the specified
currency with such other currency at the Agent’s main office on the Business Day
preceding that on which final, non-appealable judgment is given. The obligations
of the Borrowers in respect of any sum due to any Lender or the Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Agent (as the case may be) of any sum adjudged to
be so due in such other currency such Lender or the Agent (as the case may be)
may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Lender or the
Agent, as the case may be, in the specified currency, each of the Borrowers
agrees, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender or
the Agent, as the case may be, against such loss, and if the amount of the
specified currency so purchased exceeds (a) the sum originally due to any Lender
or the Agent, as

-25-



--------------------------------------------------------------------------------



 



the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 12.2, such Lender or the Agent, as the case may be,
agrees to remit such excess to the Borrowers.

     2.24 Additional Borrowing Subsidiaries. Upon the request by the Parent and
approval by the Agent, any Subsidiary of the Parent may become a Borrowing
Subsidiary hereunder provided that such Borrowing Subsidiary shall execute and
deliver to the Agent a Joinder Agreement, together with such evidence of
corporate authority to enter into such Joinder Agreement as the Agent may
reasonably request, including without limitation, opinions of legal counsel
regarding such corporate authority and the enforceability of such Joinder
Agreement and such other documents, governmental certificates, agreement as the
Agent may reasonably request.

     2.25 Lender Replacement. The Parent shall be permitted to replace with an
Eligible Assignee any Lender which (a) makes an assertion of the type described
in Section 3.3 or requests reimbursement for amounts owing pursuant to Section
3.1 or 3.2 (either for its own account or for the account of any of its
participants), (b) requires any Borrower to pay Taxes in respect of such Lender
or (c) fails to make any Advance requested by it if the Required Lenders have
made the Advances requested of them pursuant to the same Borrowing Notice;
provided that (a) such replacement does not conflict with any applicable law,
rule, regulation, or directive, (ii) no Default or Unmatured Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender being replaced shall not have eliminated the
continued need for repayment of amounts owing pursuant to Section 3.1 or 3.2, as
applicable; and (iv) the Parent shall repay (or cause to be repaid) or the
Eligible Assignee shall pay to the Lender being replaced, the amount of the
Obligations owing to such Lender on the date of replacement (including any
amounts owing under Sections 3.1, 3.2 and 3.4).

     2.26 Facility LCs.2.26.1 Issuance. Each LC Issuer hereby agrees, on the
terms and conditions set out in this Agreement, to issue Financial Letters of
Credit, Performance Letters of Credit, Documentary Letters of Credit and Bank
Guaranties (each, a “Facility LC”) and to renew, extend, increase, decrease or
otherwise modify each Facility LC (“Modify,” and each such action a
“Modification”), from time to time from and including the date of this Agreement
and prior to the Facility Termination Date upon the request of any Borrower;
provided that (a) each Facility LC shall be issued in an Agreed Currency and
(b) immediately after each such Facility LC is issued or Modified, the Aggregate
Outstanding Credit Exposure may not exceed the Aggregate Commitment. No Facility
LC shall have an expiry date later than four years after its issuance. Any Bank
Guaranty issued under this Agreement shall be subject to the additional
requirements of Section 2.26.13 hereof.

          2.26.2 Participations. Upon the issuance or Modification by any LC
Issuer of a Facility LC (other than a Bank Guaranty) in accordance with this
Section 2.26, such LC Issuer shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably sold to each Lender, and
each Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from such LC Issuer, a participation
in such Facility LC (and each Modification thereof) and the related LC
Obligations in proportion to its Pro Rata Share.

          2.26.3 Notice. Subject to Section 2.26.1, the applicable Borrower
shall give the applicable LC Issuer notice prior to 10:00 a.m. (Central time) at
least three Business Days prior to the proposed date of issuance or Modification
of each Facility LC, specifying the beneficiary, the applicable currency, the
proposed date of issuance (or Modification) and the expiry date of such Facility
LC, and describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, such
LC Issuer shall

-26-



--------------------------------------------------------------------------------



 



     promptly notify the Agent, and the Agent shall promptly notify each Lender,
of the contents thereof and of the amount of such Lender’s participation in such
proposed Facility LC (if applicable). The issuance or Modification by any LC
Issuer of any Facility LC shall, in addition to the conditions precedent set out
in Article IV (the satisfaction of which such LC Issuer shall have no duty to
ascertain), be subject to the conditions precedent that such Facility LC shall
be satisfactory to such LC Issuer and that the applicable Borrower shall have
executed and delivered such application agreement and/or such other instruments
and agreements relating to such Facility LC as such LC Issuer shall have
reasonably requested (each, a “Facility LC Application”). In the event of any
conflict between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.

          2.26.4 LC Fees. The applicable Borrower shall pay to the Agent, for
the account of the Lenders ratably in accordance with their respective Pro Rata
Shares, with respect to each Financial Letter of Credit, Performance Letter of
Credit and Documentary Letter of Credit, a letter of credit fee at a per annum
rate equal to the Applicable Margin for such Type of Facility LC in effect from
time to time on the average daily undrawn stated amount under such Facility LC,
such fee to be payable in arrears on each Payment Date (or, with respect to a
Modification of any such Facility LC which increases the stated amount thereof,
such increase in the stated amount) thereof, such fee to be payable on the date
of such issuance or increase (each such fee described in this sentence an “LC
Fee”). The applicable Borrower shall also pay to the applicable LC Issuer for
its own account (i) at the time of issuance of each Facility LC, a fronting fee
of 0.125% per annum of the initial stated amount (or, with respect to a
Modification of any such Facility LC which increases the stated amount thereof,
such increase in the stated amount), and (ii) documentary and processing charges
in connection with the issuance or Modification of and draws under Facility LCs
in accordance with such LC Issuer’s standard schedule for such charges as in
effect from time to time.

          2.26.5 Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the applicable LC Issuer shall notify the Agent and the applicable Borrower as
to the amount demanded to be paid by such LC Issuer and the proposed payment
date. Upon its determination to honor any such demand for payment, the
applicable LC Issuer shall promptly notify the Agent and the applicable Borrower
and the Agent shall promptly notify each other Lender of such determination and
of the LC Issuer’s intended payment date therefor (the “LC Payment Date”). The
responsibility of such LC Issuer to the Borrowers and each Lender shall be only
to determine that the documents (including each demand for payment) delivered
under each Facility LC in connection with such presentment shall be in
conformity in all material respects with such Facility LC. Each LC Issuer shall
endeavor to exercise the same care in the issuance and administration of the
Facility LCs as it does with respect to letters of credit in which no
participations are granted (or with respect to bank guaranties which are not
backed by letters of credit, as applicable), it being understood that in the
absence of any gross negligence or willful misconduct by such LC Issuer, each
Lender shall be unconditionally and irrevocably liable without regard to the
occurrence of any Default or any condition precedent whatsoever, to reimburse
such LC Issuer on demand for (a) such Lender’s Pro Rata Share of the amount of
each payment made by such LC Issuer under each Facility LC (other than any Bank
Guaranty), in the currency of such Facility LC, to the extent such amount is not
reimbursed by the applicable Borrower pursuant to Section 2.26.6 below, plus
(b) interest on the foregoing amount to be reimbursed by such Lender, for each
day from the date of such LC Issuer’s demand for such reimbursement (or, if such
demand is made after 11:00 a.m. (Central Time) on such date, from the next
succeeding Business Day) to the date on which such Lender pays the amount to be
reimbursed by it, at a rate of interest per annum equal to the Federal

-27-



--------------------------------------------------------------------------------



 



Funds Effective Rate for the first three days and, thereafter, at a rate of
interest equal to the rate applicable to Floating Rate Advances.

          2.26.6 Reimbursement by Borrower. Each Borrower shall be irrevocably
and unconditionally obligated to reimburse each LC Issuer on or before the
applicable LC Payment Date for any amounts to be paid by such LC Issuer upon any
drawing under any Facility LC, in the currency of such Facility LC, without
presentment, demand, protest or other formalities of any kind; provided that no
Borrower nor any Lender shall hereby be precluded from asserting any claim for
direct (but not consequential) damages suffered by such Borrower or such Lender
to the extent, but only to the extent, caused by (a) the willful misconduct or
gross negligence of any LC Issuer in determining whether a request presented
under any Facility LC issued by it complied with the terms of such Facility LC
or (b) any LC Issuer’s failure to pay under any Facility LC issued by it after
the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC. All such amounts paid by any LC Issuer and
remaining unpaid by such Borrower shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to (i) the rate applicable to
Floating Rate Advances for such day if such day falls on or before the
applicable LC Payment Date and (ii) the sum of 2% plus the rate applicable to
Floating Rate Advances for such day if such day falls after such LC Payment
Date. Each LC Issuer will pay to each Lender ratably in accordance with its Pro
Rata Share all amounts received by it from any Borrower for application in
payment, in whole or in part, of the Reimbursement Obligation in respect of any
Facility LC (other than any Bank Guaranty) issued by such LC Issuer, but only to
the extent such Lender has made payment to such LC Issuer in respect of such
Facility LC pursuant to Section 2.26.5. Subject to the terms and conditions of
this Agreement (including without limitation the submission of a Borrowing
Notice in compliance with Section 2.8 and the satisfaction of the applicable
conditions precedent set out in Article IV), any Borrower may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation.

          2.26.7 Obligations Absolute. The Borrowers’ obligations under this
Section 2.26 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which any
Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrowers further agree with the LC Issuers
and the Lenders that the LC Issuers and the Lenders shall not be responsible
for, and the Borrowers’ Reimbursement Obligation in respect of any Facility LC
shall not be affected by, among other things, (a) the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or (b) any
dispute between or among any Borrowers, any of their Affiliates, the beneficiary
of any Facility LC or any financing institution or other party to whom any
Facility LC may be transferred, or (c) any claims or defenses whatsoever of any
Borrower or of any of its Affiliates against the beneficiary of any Facility LC
or any such transferee. The LC Issuers shall not be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Facility LC. The
Borrowers agree that any action taken or omitted by any LC Issuer or any Lender
under or in connection with each Facility LC and the related drafts and
documents, if done without gross negligence or willful misconduct, shall be
binding upon the Borrowers and shall not put any LC Issuer or any Lender under
any liability to any Borrower. Nothing in this Section 2.26.7 is intended to
limit the right of any Borrower to make a claim against any LC Issuer for
damages as contemplated by the proviso to the first sentence of Section 2.26.6.

          2.26.8 Actions of LC Issuers. Each LC Issuer shall be entitled to
rely, and shall be fully protected in relying, upon any Facility LC, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or

-28-



--------------------------------------------------------------------------------



 



other document believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by such LC
Issuer. Each LC Issuer shall be fully justified in failing or refusing to take
any action under this Agreement unless it shall first have received such advice
or concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.26, each LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

          2.26.9 Indemnification. Each Borrower hereby agrees to indemnify and
hold harmless each Lender, each LC Issuer and the Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Lender, such LC
Issuer or the Agent may incur (or which may be claimed against such Lender, such
LC Issuer or the Agent by any Person whatsoever) by reason of or in connection
with the issuance, execution and delivery or transfer of or payment or failure
to pay under any Facility LC or any actual or proposed use of any Facility LC,
including, without limitation, any claims, damages, losses, liabilities, costs
or expenses which any LC Issuer may incur by reason of or in connection with
(a) the failure of any other Lender to fulfill or comply with its obligations to
such LC Issuer hereunder (but nothing herein contained shall affect any rights
any Borrower may have against any defaulting Lender) or (b) by reason of or on
account of such LC Issuer issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to such LC Issuer, evidencing the appointment of such successor
Beneficiary; provided that no Borrower shall be required to indemnify any
Lender, any LC Issuer or the Agent for any claims, damages, losses, liabilities,
costs or expenses to the extent, but only to the extent, caused by (x) the
willful misconduct or gross negligence of such LC Issuer in determining whether
a request presented under any Facility LC complied with the terms of such
Facility LC or (y) such LC Issuer’s failure to pay under any Facility LC after
the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC. Nothing in this Section 2.26.9 is intended to
limit the obligations of any Borrower under any other provision of this
Agreement.

          2.26.10 Lenders’ Indemnification. Each Lender shall, ratably in
accordance with its Pro Rata Share, indemnify each LC Issuer, its affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrowers) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or such LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC) that such indemnitees may suffer or incur in connection with
this Section 2.26 or any action taken or omitted by such indemnitees hereunder.

          2.26.11 Facility LC Collateral Account. (a) Each Borrower agrees that
it will, as provided in clause (b) below, as provided in Section 2.2(a), upon
the occurrence of any Default described in Section 7.6 or Section 7.7, or upon
the request of the Required Lenders (or the Agent with the consent of the
Required Lenders) upon a Default, and until the final expiration date of

-29-



--------------------------------------------------------------------------------



 



any Facility LC (other than a Bank Guaranty) and thereafter as long as any
amount is payable to the LC Issuer or the Lenders in respect of any Facility LC
(other than a Bank Guaranty), maintain a special collateral account (the
“Facility LC Collateral Account”) at the Agent’s office at the address specified
pursuant to Article XIII, in the name of such Borrower but under the sole
dominion and control of the Agent, for the ratable benefit of the Lenders and
the LC Issuers and in which such Borrower shall have no interest other than as
set out in Section 2.2(a) and Section 8.1. Each Borrower hereby pledges, assigns
and grants to the Agent, on behalf of and for the ratable benefit of the Lenders
and the LC Issuers, a security interest in all of such Borrower’s right, title
and interest in and to all funds which may from time to time be on deposit in
the Facility LC Collateral Account to secure the prompt and complete payment and
performance of the LC Obligations and LC Fees. The Agent will invest any funds
on deposit from time to time in the Facility LC Collateral Account in
certificates of deposit or other time deposits of Bank One having a maturity not
exceeding 30 days. The Parent may select the maturities of such certificates of
deposit upon reasonable prior notice to the Agent; however, if the Parent fails
to provide such notice, the Agent shall select the applicable maturities in its
sole discretion. Nothing in this Section 2.26.11 shall either obligate the Agent
to require any Borrower to deposit any funds in the Facility LC Collateral
Account or limit the right of the Agent to release any funds held in the
Facility LC Collateral Account in each case other than as required by
Section 2.2(a), Section 8.1, or clause (b) below.

          (b) Each Borrower agrees that, if 45 days prior to the then-applicable
Facility Termination Date, the Facility Termination Date has not been extended,
then, with respect to each Facility LC (other than Bank Guaranties) with an
expiry date later than 5 Business Days prior to the then-applicable Facility
Termination Date, the Borrowers shall either (i) deposit cash collateral in the
Facility LC Collateral Account or (ii) provide the applicable LC Issuer with a
letter of credit, issued by an issuing bank reasonably acceptable to such LC
Issuer, naming such LC Issuer as beneficiary, and otherwise reasonably
acceptable to such LC Issuer (each, such letter of credit a “Back-Up LC”), in
each case, in the currency of such Letter of Credit and in an amount equal to
100% of the outstanding LC Obligations (other than LC Obligations with respect
to Bank Guaranties) plus the amount of all LC Fees scheduled to be paid through
the expiration date of the Facility LCs issued by such LC Issuer. Neither the
Borrowers nor any Person claiming on behalf of or through the Borrowers shall
have any right to withdraw any of the funds held in the Facility LC Collateral
Account. Upon the extension of the Facility Termination Date, the Agent shall
promptly release to the Borrowers all cash collateral provided by the Borrowers,
or the applicable LC Issuers shall return all Back-Up LCs to the issuing banks
for cancellation, as applicable. Upon the cancellation, surrender, or payment of
each Facility LC for which cash collateral or a Back-Up LC was provided pursuant
to this Section 2.26.11(b), the Agent shall promptly release cash collateral to
the Borrowers, or the applicable LC Issuer shall instruct the applicable Back-Up
LC issuer to reduce the amount available to be drawn under any applicable
Back-Up LC, as applicable, in the amount of the LC Obligations (other than Bank
Guaranties) which are no longer outstanding as a result thereof, together with
the amount of all corresponding LC Fees which will no longer become payable
excluding in each case, the amounts applied by Agent under Section 8.1(c) to
satisfy any LC Fees that have become due and payable by any Borrower.

          (c) The obligations of each of the Borrowers under this Agreement and
the other Loan Documents regarding Facility LC’s, including without limitation
obligations under Section 2.26, shall survive after the Facility Termination
Date and termination of this Agreement for so long as any LC Obligations remain
outstanding. Each Borrower further agrees that if cash collateral is required to
be deposited or any Back-up LCs are required to be provided pursuant to
Section 2.26.11(b), it will, promptly upon request of the Agent or any LC
Issuer, as applicable,

-30-



--------------------------------------------------------------------------------



 



enter into such agreements, in form and substance reasonably acceptable to the
Agent or such LC Issuer, as applicable, and such Borrower as the Agent or such
LC Issuer may reasonably require to effectuate the provisions of Section
2.26.11(b) and otherwise govern the administration of the outstanding Facility
LC’s and the Facility LC Collateral Account or Back-Up LC requirements, as
applicable, the Borrowers’ Reimbursement Obligations and other obligations with
respect thereto, and such other provisions as the Agent or such LC Issuer may
reasonably require, in each case, to become effective on the Facility
Termination Date if the same is not extended.

          2.26.12 Rights as a Lender. In its capacity as a Lender, each LC
Issuer shall have the same rights and obligations as any other Lender.

          2.26.13 Bank Guaranties. Each LC Issuer’s agreement to issue Bank
Guaranties hereunder is conditioned upon (a) such LC Issuer’s determination, in
its sole discretion, that it is able to issue a Bank Guaranty in the applicable
jurisdiction and (b) the simultaneous issuance by a LC Issuer of a Facility LC
(other than a Bank Guaranty) supporting the applicable Borrower’s obligations
under such Bank Guaranty for the entire term thereof. Any Modification which
increases or extends the amount or term of a Bank Guaranty shall be conditioned
upon a simultaneous corresponding Modification of the Facility LC supporting
such Bank Guaranty. The applicable Borrower shall provide notice requesting the
issuance or Modification, as applicable, of any such supporting Facility LC at
the same time at which such Borrower provides notice requesting the issuance or
Modification, as applicable, of the Bank Guaranty which such Facility LC
supports, all in accordance with Section 2.26.3.

          2.27 Increase in Aggregate Commitment.

          (a) Provided no Default or Unmatured Default exists, upon notice to
the Agent, the Parent may request one or more increases (the amount of any such
increase being a “Commitment Increase”) in the Aggregate Commitment which in the
aggregate do not exceed $100,000,000 and do not cause the Aggregate Commitment
to exceed $300,000,000. The Agent shall promptly give the Lenders (each of
which, in its sole discretion, may determine whether and to what degree to
participate in such Commitment Increase) notice of such request. In its notice
to the Agent, the Parent shall specify the time period within which each Lender
is requested to respond (which shall not be less than 10 Business Days from the
date of delivery of such notice to the Agent). Each Lender shall notify the
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Pro Rata Share of such requested increase (any such Lender that agrees to
increase its Commitment hereunder, an “Increasing Lender”). Any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment. No Lender’s Commitment amount shall be increased without the
consent of such Lender. The Agent shall notify the Parent of the Lenders’
responses to each request made hereunder. If the Increasing Lenders agree to
increase their respective Commitments by an aggregate amount in excess of the
requested Commitment Increase, the requested Commitment Increase shall be
allocated among such Increasing Lenders in proportion to their respective
Commitments immediately prior to the Increase Date. To achieve the full amount
of a requested increase, the Borrowers may also invite additional Eligible
Assignees to become Lenders (any such Lender, an “Additional Lender”). The sum
of the increases in the Commitments of the Increasing Lenders plus the
Commitments of the Additional Lenders upon giving effect to the Commitment
Increase shall not in the aggregate exceed the amount of the Commitment
Increase.

          (b) Any Commitment Increase shall become effective upon (i) the
receipt by the Agent of (A) an agreement in form and substance satisfactory to
the Agent signed by the Borrowers, each Increasing Lender and each Additional
Lender, setting forth the new Commitments of each such Lender and setting forth
the agreement of each Additional Lender to become a party to this Agreement and
to be

-31-



--------------------------------------------------------------------------------



 



bound by all the terms and provisions hereof binding upon each Lender, and
(B) such evidence of appropriate authorization on the part of the Borrowers with
respect to the Commitment Increase and such opinions of counsel for the
Borrowers with respect to the Commitment Increase as the Agent may reasonably
request, (ii) the funding by each Increasing Lender and Additional Lender of the
Revolving Loans to be made by each such Lender described in subsection (c)
below, if applicable, and (iii) receipt by the Agent of a certificate (the
statements contained in which shall be true) of a Responsible Officer of each
Borrower certifying and attaching the resolutions adopted by such Borrower
approving or consenting to such Commitment Increase, and stating that both
before and after giving effect to such Commitment Increase (A) no Default has
occurred and is continuing, and (B) all representations and warranties in this
Agreement are true and correct in all material respects, unless such
representation or warranty relates to an earlier date, in which case they are
true and correct as of such earlier date. The Agent shall promptly notify the
Borrowers and the Lenders of the final allocation of any Commitment Increase and
the effective date thereof.

          (c) Upon the effective date of any Commitment Increase, if any
Advances (other than Swing Line Loans) are then outstanding, each Increasing
Lender and each Additional Lender shall provide funds to the Agent in the manner
described in Section 2.2. The funds so provided by any Lender shall be deemed to
be a Revolving Loan made by such Lender on the date of such Commitment Increase,
an in an amount such that after giving effect to such Commitment Increase and
the Revolving Loans made on the date of such Commitment Increase, each Advance
outstanding hereunder shall consist of Revolving Loans made by the Lenders
ratably in accordance with each Lender’s Pro Rata Share. Also upon giving effect
to any Commitment Increase, each Lender shall participate in any outstanding
Facility LC’s (other than any Bank Guaranties) and Swing Line Loans ratably in
accordance with its Pro Rata Share.

          (d) Notwithstanding any provision contained herein to the contrary,
from and after the date of any Commitment Increase and the making of any
Revolving Loans on such date pursuant to subsection (c) above, all calculations
and payments of interest on the Advances shall take into account the actual
Commitment of each Lender and the principal amount outstanding of each Revolving
Loan made by such Lender during the relevant period of time.

          (e) The Aggregate Commitments may be increased in accordance with, and
to the extent permitted by, this Section 2.27, without the consent of the
requisite Lenders otherwise required under Section 8.2.

ARTICLE III

YIELD PROTECTION; TAXES

     3.1 Yield Protection. (a) If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation or any LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

               (i) subjects any Lender or any applicable Lending Installation or
any LC Issuer to any Taxes, or changes the basis of taxation of payments (other
than with respect to Excluded Taxes) to any Lender or any LC Issuer in respect
of its Eurocurrency Loans, Facility LCs or participations therein, or

-32-



--------------------------------------------------------------------------------



 



               (ii) imposes or increases or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender or any applicable Lending Installation or any LC Issuer (other than
reserves and assessments taken into account in determining the interest rate
applicable to Eurocurrency Advances), or

               (iii) imposes any other condition the result of which is to
increase the cost to any Lender or any applicable Lending Installation or any LC
Issuer of making, funding or maintaining its Eurocurrency Loans or Commitment,
or of issuing or participating in Facility LCs, (including, without limitation,
any conversion of any Loan denominated in an Agreed Currency other than Euro
into a Loan denominated in Euro), or reduces any amount receivable by any Lender
or any applicable Lending Installation or any LC Issuer in connection with its
Eurocurrency Loans, Facility LCs or participations therein, or requires any
Lender or any applicable Lending Installation or any LC Issuer to make any
payment calculated by reference to the amount of Eurocurrency Loans, Facility
LCs or participations therein held or interest or LCs Fees received by it, by an
amount deemed material by such Lender or such LC Issuer as the case may be,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or such LC Issuer, as the case may be, of making
or maintaining its Eurocurrency Loans (including, without limitation, any
conversion of any Loan denominated in an Agreed Currency other than Euro into a
Loan denominated in Euro) or Commitment or of issuing or participating in
Facility LCs or to reduce the return received by such Lender or applicable
Lending Installation or such LC Issuer, as the case may be, in connection with
such Eurocurrency Loans, Commitment, Facility Fees or participations therein,
then, within 15 days of demand by such Lender or such LC Issuer, as the case may
be, the Borrowers shall pay such Lender or such LC Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or such LC
Issuer, as the case may be, for the actual increased cost or reduction in amount
received.

          (b) If any law or any governmental or quasi-governmental rule,
regulation, policy, guideline or directive of any jurisdiction outside of the
United States of America or any subdivision thereof (whether or not having the
force of law), imposes or deems applicable any reserve requirement against or
fee with respect to assets of, deposits with or for the account of, or credit
extended by, any Lender or any applicable Lending Installation, or any LC
Issuer, and the result of the foregoing is to increase the cost to such Lender
or applicable Lending Installation or such LC Issuer of making or maintaining
its Eurocurrency Loans to, or of issuing or participating in Facility LCs upon
the request of, or of making or maintaining its Commitment to, any Borrower that
is not incorporated under the laws of the United States of America or a state
thereof (each a “Non-U.S. Borrower”) or to reduce the return received by such
Lender or applicable Lending Installation or such LC Issuer in connection with
such Eurocurrency Loans to, Facility LCs applied for by, or Commitment to any
Non-U.S. Borrower, then, within 15 days of demand by such Lender, or such LC
Issuer, as the case may be, such Non-U.S. Borrower shall pay such Lender, or
such LC Issuer, as the case may be, such additional amount or amounts as will
compensate it for such increased cost or reduction in amount received, provided
that such Non-U.S. Borrower shall not be required to compensate any Lender for
such non-U.S. reserve costs or fees to the extent that an amount equal to such
reserve costs or fees is received by such Lender as a result of the calculation
of the interest rate applicable to Eurocurrency Advances pursuant to clause
(a)(ii) of the definition of “Eurocurrency Rate.”

     3.2 Changes in Capital Adequacy Regulations. If a Lender or LC Issuer
determines the amount of capital required or expected to be maintained by such
Lender or such LC Issuer, any Lending Installation of such Lender or such LC
Issuer or any corporation controlling such Lender or such LC

-33-



--------------------------------------------------------------------------------



 



Issuer is increased as a result of a Change (as hereinafter defined), then,
within 15 days of demand by such Lender or such LC Issuer, the Borrowers shall
pay such Lender or such LC Issuer the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender or such LC Issuer determines is attributable to this Agreement, its
Outstanding Credit Exposure or its Commitment to make Loans and issue or
participate in Facility LCs, as the case may be, hereunder (after taking into
account such Lender or such LC Issuer’s policies as to capital adequacy).
“Change” means (a) any change after the date of this Agreement in the Risk-Based
Capital Guidelines or (b) any adoption of or change in any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by any Lender or any LC Issuer or any Lending Installation or
any corporation controlling any Lender or any LC Issuer. “Risk-Based Capital
Guidelines” means (a) the risk-based capital guidelines in effect in the United
States on the date of this Agreement, including transition rules, and (b) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States implementing the July 1988 report of the Basle Committee on
Banking Regulation and Supervisory Practices Entitled “International Convergence
of Capital Measurements and Capital Standards,” including transition rules, and
any amendments to such regulations adopted prior to the date of this Agreement.

     3.3 Availability of Types of Advances. If any Lender determines that
maintenance of its Eurocurrency Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (a) deposits
of a type, currency and maturity appropriate to match fund Eurocurrency Advances
are not available or (b) the interest rate applicable to Eurocurrency Advances
does not accurately reflect the cost of making or maintaining Eurocurrency
Advances, then the Agent shall suspend the availability of Eurocurrency Advances
and require any affected Eurocurrency Advances to be repaid or converted to
Floating Rate Advances, subject to the payment of any funding indemnification
amounts required by Section 3.4. If the Agent suspends the availability of
Eurocurrency Advances under this Section 3.3, the availability of Eurocurrency
Advances shall be reinstated upon, as applicable (i) the replacement of the
Lender (or Lenders) which determined that maintenance of its Eurocurrency Loans
at a suitable Lending Installation would violate any applicable law, rule,
regulation, or directive, or (ii) the Required Lenders determine that
(A) deposits of a type, currency and maturity appropriate to match fund
Eurocurrency Advances are once again available or (B) the interest rate
applicable to Eurocurrency Advances once again accurately reflects the cost of
making or maintaining Eurocurrency Advances.

     3.4 Funding Indemnification. If any payment of a Eurocurrency Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurocurrency
Advance or prepayment of a Eurocurrency Advance is not made on the date
specified by the applicable Borrower for any reason other than default by the
Lenders, each of the Borrowers will indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including, without limitation, any actual
loss or cost in liquidating or employing deposits acquired to fund or maintain
such Eurocurrency Advance.

     3.5 Taxes. (a) All payments by the Borrowers to or for the account of any
Lender, any LC Issuer, or the Agent hereunder or under any Note or LC
Application shall be made free and clear of and without deduction for any and
all Taxes. If any Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder to any Lender, any LC Issuer or the
Agent, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.5) such Lender, such LC Issuer or the Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Borrower shall make such deductions,
(iii) such Borrower shall pay the full amount deducted to the relevant authority
in accordance with applicable law and (iv) such Borrower shall furnish

-34-



--------------------------------------------------------------------------------



 



to the Agent the original copy of a receipt evidencing payment thereof within
30 days after such payment is made. Each Lender, or each LC Issuer, as
applicable agrees to use reasonable efforts to obtain the benefit of any tax or
other credit or allowance which may be available to it as a consequence of any
such deduction made by a Borrower in accordance herewith and will pay to such
Borrower an amount equal to all or such portion of the net benefit actually
received by such Lender (or such LC Issuer) as it reasonably allocate to this
Agreement. Notwithstanding the foregoing, a Lender (or a LC Issuer) shall not be
required to apply for any tax credit or allowance or to make a payment to a
Borrower under this Section 3.5(a) if such Lender (or such LC Issuer) determines
in good faith that to do so would be prejudicial to its own interests. Should it
later develop because of loss carrybacks, tax credit carrybacks, or otherwise
that a Lender or a LC Issuer in fact did not receive the net benefits so paid to
such Borrower, such Borrower shall promptly reimburse such Lender or such LC
Issuer for the amount by which the payment theretofore made to any Borrower
exceeds the net benefit actually so received and reasonably allocated to this
Agreement by such Lender or such LC Issuer, as reasonably determined in good
faith by such Lender or such LC Issuer.

          (b) In addition, each Borrower hereby agrees to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any Note or Facility LC Application or from the execution or delivery of, or
otherwise with respect to, this Agreement or any Note or Facility LC Application
(“Other Taxes”).

          (c) Each Borrower hereby agrees to indemnify the Agent, each Lender,
and each LC Issuer for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed on amounts payable under
this Section 3.5) paid by the Agent, such Lender, or such LC Issuer and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. Payments due under this indemnification shall be made within
30 days of the date the Agent, such Lender, or such LC Issuer makes demand
therefor pursuant to Section 3.6.

          (d) Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a “Non-U.S. Lender”) agrees that it
will, not more than ten Business Days after the date of this Agreement, (i)
deliver to each of the Borrowers and the Agent two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8ECI, certifying in
either case that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes, and (ii) deliver to each of the Borrowers and the Agent a United States
Internal Revenue Form W-8 or W-9, as the case may be, and certify that it is
entitled to an exemption from United States backup withholding tax. Each
Non-U.S. Lender further undertakes to deliver to each of the Borrowers and the
Agent (A) renewals or additional copies of such form (or any successor form) on
or before the date that such form expires or becomes obsolete, and (B) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by any Borrower or the Agent. All forms or amendments described in the
preceding sentence shall certify that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, unless an event (including without limitation any
change in treaty, law or regulation) has occurred prior to the date on which any
such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Lender from duly completing and
delivering any such form or amendment with respect to it and such Lender advises
the Borrowers and the Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.

          (e) For any period during which a Non-U.S. Lender has failed to
provide the Borrowers with an appropriate form pursuant to clause (d), above
(unless such failure is due to a change in treaty, law or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be

-35-



--------------------------------------------------------------------------------



 



provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, the Borrowers shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.

          (f) Any Lender or any LC Issuer entitled to an exemption from or
reduction of withholding tax with respect to payments under this Agreement or
any Note or LC Application pursuant to the law of any relevant jurisdiction or
any treaty shall deliver to the Borrowers (with a copy to the Agent), at the
time or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate.

          (g) If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Agent of a change in circumstances which rendered its exemption from
withholding ineffective, or for any other reason), such Lender shall indemnify
the Agent fully for all amounts paid, directly or indirectly, by the Agent as
tax, withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the Agent
under this subsection, together with all costs and expenses related thereto
(including attorneys fees and time charges of attorneys for the Agent, which
attorneys may be employees of the Agent). The obligations of the Lenders under
this Section 3.5(g) shall survive the payment of the Obligations and termination
of this Agreement.

     3.6 Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurocurrency Loans to reduce any liability of any Borrower to
such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurocurrency Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, disadvantageous to such Lender. Each Lender shall
deliver a written statement of such Lender to the Borrowers (with a copy to the
Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such
written statement shall set out in reasonable detail the calculations upon which
such Lender determined such amount and shall be final, conclusive and binding on
the Borrowers in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurocurrency Loan shall be calculated
as though each Lender funded its Eurocurrency Loan through the purchase of a
deposit of the type, currency and maturity corresponding to the deposit used as
a reference in determining the Eurocurrency Rate applicable to such Loan,
whether in fact that is the case or not. Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be payable on
demand after receipt by the Borrowers of such written statement. The obligations
of each of the Borrowers under Sections 3.1, 3.2, 3.4 and 3.5 shall survive
payment of the Obligations and termination of this Agreement.

ARTICLE IV

CONDITIONS PRECEDENT

     4.1 Initial Credit Extensions. The Lenders shall not be required to make
the initial Credit Extensions hereunder unless, prior to or concurrently with
the making of such initial Credit Extensions, the following conditions precedent
have been satisfied:

-36-



--------------------------------------------------------------------------------



 



          4.1.1 Closing Documents. The Agent shall have received on or before
the Closing Date the following, each dated such date (unless otherwise
specified) and duly executed by the respective party or parties thereto, in form
and substance satisfactory to the Agent and the Lenders, and (except for the
Notes) with sufficient copies for the Agent and each Lender:

          (a) Copies of the Parent’s (i) certificate of incorporation, together
with all amendments, and a certificate of good standing, each certified by the
appropriate governmental officer in its jurisdiction of incorporation, (ii)
bylaws, certified by the Secretary or Assistant Secretary of the Parent, (iii)
Board of Directors’ resolutions and of resolutions or actions of any other body
authorizing the execution of the Loan Documents to which the Parent is a party,
(iv) an incumbency certificate, executed by the Secretary or Assistant Secretary
of the Parent, which shall identify by name and title and bear the signatures of
the Authorized Officers and any other officers of the Parent authorized to sign
the Loan Documents to which the Parent is a party, upon which certificate the
Agent and the Lenders shall be entitled to rely until informed of any change in
writing by the Parent, and (v) any other information required by Section 326 of
the USA Patriot Act or deemed necessary for the Agent or any Lender to verify
the identity of Parent as required by Section 326 of the USA Patriot Act.

          (b) Copies of each Borrowing Subsidiary’s (i) organizational
documents, together with all amendments, and a certificate of good standing (if
applicable), each certified by the appropriate governmental officer in its
jurisdiction of incorporation, (ii) bylaws, certified by the Secretary,
Assistant Secretary, director or other appropriate official of such Borrowing
Subsidiary, (iii) resolutions or actions authorizing the execution of the Loan
Documents to which such Borrowing Subsidiary is a party, (iv) an incumbency
certificate, executed by the Secretary or Assistant Secretary, director or other
appropriate official of each Borrowing Subsidiary, which shall identify by name
and title and bear the signatures of the Authorized Officers and any other
officers of each such Borrowing Subsidiary authorized to sign the Loan Documents
to which such Borrowing Subsidiary is a party, upon which certificate the Agent
and the Lenders shall be entitled to rely until informed of any change in
writing by the applicable Borrowing Subsidiary, and (v) any other information
required by Section 326 of the USA Patriot Act or deemed necessary for the Agent
or any Lender to verify the identity of Borrowing Subsidiary as required by
Section 326 of the USA Patriot Act.

          (c) A certificate, signed by the chief financial officer of the
Parent, stating that on the Closing Date (i) no Default or Unmatured Default has
occurred and is continuing, (ii) each of the representations and warranties set
out in Article V of this Agreement is true and correct on and as of the Closing
Date, (iii) there has occurred no material adverse change in the consolidated
financial condition of the Parent from that reflected in the Parent’s
consolidated financial statements as of December 31, 2002, and (iv) since
December 31, 2002, there has been no change in the business, Property,
prospects, condition (financial or otherwise) or results of operations of the
Parent and its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect.

          (d) A written opinion of William C. Lemmer, general counsel of the
Parent, addressed to the Agent and the Lenders in substantially the form of
Exhibit A-1.

          (e) A written opinion of the outside counsel to the Parent and the
Borrowing Subsidiaries, addressed to the Agent and the Lenders in substantially
the form of Exhibit A-2.

          (f) Any Notes requested by a Lender pursuant to Section 2.16 payable
to the order of each such requesting Lender.

-37-



--------------------------------------------------------------------------------



 



          (g) Written money transfer instructions, in substantially the form of
Exhibit D, addressed to the Agent and signed by an Authorized Officer, together
with such other related money transfer authorizations as the Agent may have
reasonably requested.

          (h) This Agreement, and all its attached Exhibits and Schedules.

          (i) The Guaranty.

          (j) If the initial Credit Extension will be the issuance of a Facility
LC, a properly completed Facility LC Application.

          (k) Such other documents as any Lender or its counsel may have
reasonably requested.

          4.1.2 Fees.

          (a) All fees, costs, and expenses of Bank One and its affiliates
(including, without limitation, legal fees and expenses of counsel to the Agent)
to be paid on the Closing Date shall have been paid, or arrangements acceptable
to Bank One shall have been made for the payment thereof.

          (b) The Parent shall have paid to the Agent and the Arranger, for
their respective accounts, the fees agreed to pursuant to the terms of that
certain letter agreement dated November 5, 2003, among the Parent, the Agent and
the Arranger, or as otherwise agreed from time to time.

     4.2 Each Credit Extension. The Lenders shall not (except as otherwise set
out in Section 2.5.1 and Section 2.5.2 with respect to Revolving Loans for the
purpose of repaying Swing Line Loans) be required to make any Credit Extension
unless on the applicable Credit Extension Date:

          (a) There exists no Default or Unmatured Default.

          (b) The representations and warranties contained in Article V are true
and correct as of such Credit Extension Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date.

     With respect to any Borrower that is not a Material Subsidiary, the Lenders
shall not (except as otherwise set out in Section 2.5.1 and Section 2.5.2 with
respect to Revolving Loans for the purpose of repaying Swing Line Loans) be
required to make any Credit Extension with respect to such Borrower if, on the
applicable Credit Extension Date, a Default or Unmatured Default would exist if
such Borrower were a Material Subsidiary; provided that any such circumstance
that would not otherwise constitute a Default or Unmatured Default under this
Agreement shall not be deemed to be a Default or Unmatured Default or affect the
Lenders’ Commitment to make Credit Extensions to the other Borrowers under this
Agreement solely as a result of this paragraph.

     Each Borrowing Notice, Swing Line Borrowing Notice, or request for issuance
of a Facility LC, as the case may be, with respect to each such Credit Extension
shall constitute a representation and warranty by the Borrowers that the
conditions contained in the preceding paragraph and Sections 4.2(a) and (b) have
been satisfied. As a condition to making a Credit Extension, the Agent may
require the applicable Borrower to deliver a certificate from an Authorized
Officer of the Parent, certifying that such officer (a) has reviewed the terms
of this Agreement and (b) has no knowledge of the existence of any

-38-



--------------------------------------------------------------------------------



 



condition or event which constitutes (or would constitute, if the applicable
Borrower were a Material Subisidary) a Default or Unmatured Default as of the
date of such certificate.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

     The Borrowers represent and warrant to the Lenders that:

     5.1 Existence and Standing. Each of the Borrowers is a corporation,
partnership or limited liability company duly and properly incorporated or
organized, as the case may be, validly existing and (to the extent such concept
applies to such entity) in good standing under the laws of its jurisdiction of
incorporation or organization and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted. Each of the
Borrowers and each of the Subsidiaries is duly qualified and in good standing
(to the extent applicable) as a foreign corporation or other business entity and
is duly authorized to conduct its business in each jurisdiction in which its
business is conducted or proposed to be conducted except where the failure to
qualify may not reasonably be expected to have a Material Adverse Effect.

     5.2 Authorization and Validity. Each of the Borrowers has the power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder. The execution and delivery
by the Borrowers of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate proceedings, and the Loan Documents to which each of the Borrowers is
a party constitute legal, valid and binding obligations of each of the Borrowers
enforceable against each of such Borrowers in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

     5.3 No Conflict; Government Consent. Neither the execution and delivery by
each of the Borrowers of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate (a) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on any Borrower or any of their
respective Subsidiaries or (b) any Borrower’s or any of their Subsidiaries’
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by-laws, or operating or
other management agreement, as the case may be, or (c) the provisions of any
indenture, instrument or agreement to which any of the Borrowers or any of their
respective Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of any Borrower or a Subsidiary pursuant to the terms of any such
indenture, instrument or agreement. No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by
the Borrowers or any of their Subsidiaries, is required to be obtained by any
Borrower or any of their Subsidiaries in connection with the execution and
delivery of the Loan Documents, the borrowings under this Agreement, the payment
and performance by the Borrowers of the Obligations or the legality, validity,
binding effect or enforceability of any of the Loan Documents.

     5.4 Financial Statements. The December 31, 2002 consolidated financial
statements of the Parent and its Subsidiaries heretofore delivered to the
Lenders were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly

-39-



--------------------------------------------------------------------------------



 



present the consolidated financial condition and operations of the Parent and
its Subsidiaries at such date and the consolidated results of their operations
for the period then ended.

     5.5 Taxes. The Parent and its Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by the Parent or any of its Subsidiaries, except such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided in accordance with Agreement Accounting Principles and as to which no
Lien exists. The United States income tax returns of the Parent and its
Subsidiaries have been audited by the Internal Revenue Service (or the
applicable statute of limitations has expired) through the years ending
December 31, 1999. No tax liens have been filed and no claims are being asserted
with respect to any such taxes. The charges, accruals and reserves on the books
of the Parent and its Subsidiaries in respect of any taxes or other governmental
charges are adequate.

     5.6 Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Parent or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Credit Extensions. Other than any liability incident to any litigation,
arbitration or proceeding which could not reasonably be expected to have a
Material Adverse Effect, the Parent has no material contingent obligations not
provided for or disclosed in the financial statements referred to in
Section 5.4.

     5.7 Subsidiaries. Schedule 1 contains an accurate list of all Subsidiaries
of the Parent as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Parent or other Subsidiaries.
Each Borrowing Subsidiary is a Wholly-Owned Subsidiary, all of the issued and
outstanding shares of capital stock of which is owned by the Parent or one of
its Wholly-Owned Subsidiaries. All of the issued and outstanding shares of
capital stock of each Subsidiary or other ownership interests of such
Subsidiaries have been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and are fully paid and
non-assessable, and are free and clear of all Liens. No authorized but unissued
or treasury shares of capital stock of any Subsidiary are subject to any option,
warrant, right to call, or commitment of any kind or character. Except as set
out on Schedule 1, no Subsidiary has any outstanding stock or securities
convertible into or exchangeable for any shares of its capital stock, or any
right issued to any Person (either preemptive or other) to subscribe for or to
purchase, or any options for the purchase of, or any agreements providing for
the issuance (contingent or otherwise) of, or any calls, commitments, or claims
of any character relating to any of its capital stock or any stock or securities
convertible into or exchangeable for any of its capital stock other than as
expressly set out in the certificate or articles of incorporation or other
charter document of the Parent or such Subsidiary.

     5.8 ERISA. The Unfunded Liabilities of all Single Employer Plans do not in
the aggregate exceed $50,000,000. Neither the Parent nor any other member of the
Controlled Group has incurred, or is reasonably expected by the Parent to incur,
any withdrawal liability to Multiemployer Plans. Each Plan complies in all
material respects with all applicable requirements of law and regulations, no
material Reportable Event has occurred with respect to any Plan, neither the
Parent nor any other member of the Controlled Group has withdrawn from any
Multiemployer Plan or initiated steps to do so, and no steps have been taken to
reorganize or terminate any Single Employer Plan.

     5.9 Accuracy of Information. No information, exhibit or report furnished by
the Parent or any of its Subsidiaries to the Agent or to any Lender in
connection with the negotiation of, or compliance

-40-



--------------------------------------------------------------------------------



 



with, the Loan Documents contained any material misstatement of fact or omitted
to state a material fact or any fact necessary to make the statements contained
therein not misleading.

     5.10 Regulation U. Margin stock (as defined in Regulation U) constitutes
less than 25% of the value of those assets of the Parent and its Subsidiaries
which are subject to any limitation on sale, pledge, or other restriction
hereunder.

     5.11 Material Agreements. Neither the Parent nor any Subsidiary is a party
to any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect. Neither the Parent nor any Subsidiary is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (a) any agreement to which it is a party, which default could
reasonably be expected to have a Material Adverse Effect or (b) any agreement or
instrument evidencing or governing Material Indebtedness.

     5.12 Compliance With Laws. The Parent and its Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect.

     5.13 Ownership of Properties. The Parent and its Subsidiaries have good
title, free of all Liens other than those permitted by Section 6.15, to all of
the Property and assets reflected in the Parent’s most recent consolidated
financial statements provided to the Agent as owned by the Parent and its
Subsidiaries.

     5.14 Plan Assets; Prohibited Transactions. None of the Borrowers is an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code), and neither the execution of this Agreement nor the making of Credit
Extensions hereunder gives rise to a prohibited transaction within the meaning
of Section 406 of ERISA or Section 4975 of the Code.

     5.15 Environmental Matters. In the ordinary course of its business, the
officers of the Parent consider the effect of Environmental Laws on the business
of the Parent and its Subsidiaries, in the course of which they identify and
evaluate potential risks and liabilities accruing to the Parent and its
Subsidiaries due to Environmental Laws. On the basis of this consideration, the
Parent has concluded that Environmental Laws cannot reasonably be expected to
have a Material Adverse Effect. None of the Parent or any of its Subsidiaries
has received any notice to the effect that its operations are not in material
compliance with any of the requirements of applicable Environmental Laws or are
the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
is reasonably expected by the Parent to have a Material Adverse Effect.

     5.16 Investment Company Act. None of the Parent or any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

     5.17 Public Utility Holding Company Act. None of the Parent or any of its
Subsidiaries is a “holding company” or a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company”, within the meaning of the Public Utility Holding Company
Act of 1935, as amended.

-41-



--------------------------------------------------------------------------------



 



     5.18 Reportable Transaction. The Borrowers do not intend to treat the
Advances and related transactions as being a “reportable transaction” (within
the meaning of Treasury Regulation Section 1.6011-4). In the event the Borrowers
determine to take any action inconsistent with such intention, it will promptly
notify the Agent of such intent.

ARTICLE VI

COVENANTS

     During the term of this Agreement, unless the Required Lenders shall
otherwise consent in writing:

     6.1 Financial Reporting. The Parent will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders:

          (a) Within 90 days after the close of each of its fiscal years, an
unqualified audit report certified by Ernst & Young, L.L.P., or any other
independent certified public accountants reasonably acceptable to the Lenders,
prepared in accordance with Agreement Accounting Principles on a consolidated
basis for itself and its Subsidiaries, including a balance sheet as of the end
of such period, related profit and loss and statement of change of shareholders’
equity, and a statement of cash flows, accompanied by a certificate of said
accountants that, in the course of their examination necessary for their
certification of the foregoing, they have obtained no knowledge of any Default
or Unmatured Default, or if, in the opinion of such accountants, any Default or
Unmatured Default shall exist, stating the nature and status thereof; provided
that, if any financial statement referred to in this Section 6.1(a) is readily
available on-line through EDGAR as of the date on which such financial statement
is required to be delivered hereunder and Parent shall have notified the Lenders
in its Compliance Certificate that such financial statement is so available,
Parent shall not be obligated to furnish copies of such financial statements.
The 90-day period referenced above shall be extended for up to 15 days for any
fiscal year as to which the Parent has received an extension from the SEC for
the filing of its annual report on SEC Form 10K.

          (b) Within 45 days after the close of the first three quarterly
periods of each of its fiscal years, for itself and its Subsidiaries, a
consolidated unaudited balance sheet as at the close of each such period and
consolidated profit and loss and statement of change of shareholders’ equity and
a statement of cash flows for the period from the beginning of such fiscal year
to the end of such quarter, all certified by an Authorized Officer of the
Parent; provided that, if any financial statement referred to in this
Section 6.1(b) is readily available on-line through EDGAR as of the date on
which such financial statement is required to be delivered hereunder and Parent
shall have notified the Lenders in its Compliance Certificate that such
financial statement is so available, Parent shall not be obligated to furnish
copies of such financial statements. The 45-day period referenced above shall be
extended for up to 15 days for any fiscal quarter as to which the Parent has
received an extension from the SEC for the filing of its quarterly report on SEC
Form 10Q.

          (c) Together with the financial statements required under
Sections 6.1(a) and (b), a Compliance Certificate signed by an Authorized
Officer of the Parent showing the calculations necessary to determine compliance
with this Agreement and stating that no Default or Unmatured Default exists, or
if any Default or Unmatured Default exists, stating the nature and status
thereof.

-42-



--------------------------------------------------------------------------------



 



          (d) As soon as possible and in any event (i) within 30 days after the
Parent knows that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred, and (ii)
within 10 Business Days after the Parent knows that any other Termination Event
with respect to any Plan has occurred, a statement, signed by an Authorized
Officer of the Parent, describing such Termination Event and the action which
the Parent proposes to take with respect thereto.

          (e) As soon as possible and in any event within 30 days after receipt
by the Parent, a copy of (i) any notice or claim to the effect that the Parent
or any of its Subsidiaries is or may be liable to any Person as a result of the
release by the Parent, any of its Subsidiaries, or any other Person of any toxic
or hazardous waste or substance into the environment, and (ii) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by the Parent or any of its Subsidiaries, which, in
either case, could reasonably be expected to exceed $5,000,000.

          (f) Promptly upon the furnishing thereof to the shareholders of the
Parent, copies of all financial statements, reports and proxy statements so
furnished.

          (g) Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which the
Parent or any of its Subsidiaries files with the Securities and Exchange
Commission, provided that, if such registration statements and reports are
readily available on-line through EDGAR and Parent shall have notified the
Lenders in writing that such registration statements or reports are so
available, Parent shall not be obligated to furnish copies of such documents.

          (h) Such other information (including non-financial information) as
the Agent or any Lender may from time to time reasonably request.

     6.2 Use of Proceeds. The Parent will, and will cause each Subsidiary to,
use the proceeds of the Credit Extensions for working capital and other general
corporate purposes. Each Borrower will not, nor will it permit any Subsidiary
to, use any of the proceeds of the Advances to purchase or carry any “margin
stock” (as defined in Regulation U).

     6.3 Notice of Default. The Parent will, and will cause each Subsidiary to,
give prompt notice in writing to the Lenders of the occurrence of any Default or
Unmatured Default and of any other development, financial or otherwise, which
could reasonably be expected to have a Material Adverse Effect.

     6.4 Conduct of Business. The Parent will, and will cause each Subsidiary
to, continue to operate its core business in the oil field service industry and
carry on and conduct its business in substantially the same manner as it is
presently conducted and do all things necessary to remain duly incorporated or
organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a corporation, partnership or limited liability
company in its jurisdiction of incorporation or organization, as the case may
be, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted where the failure to so maintain
its authority could reasonably be expected to cause a Material Adverse Effect;
provided that Subsidiaries may enter into mergers permitted by Section 6.12 and
may (other than in the case of Borrowing Subsidiaries) be liquidated if such
liquidation may not reasonably be expected to have a Material Adverse Effect.

     6.5 Taxes. The Parent will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with

-43-



--------------------------------------------------------------------------------



 



respect to which adequate reserves have been set aside in accordance with
Agreement Accounting Principles.

     6.6 Insurance. The Parent will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance on all their
Property in such amounts and covering such risks as is consistent with sound
business practice, and the Parent will furnish to any Lender upon request a
summary of the insurance carried.

     6.7 Compliance with Laws. The Parent will, and will cause each Subsidiary
to, comply with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject including, without
limitation, all Environmental Laws, the failure to comply with which could
reasonably be expected to have a Material Adverse Effect or for which the
compliance is being contested in good faith by appropriate proceedings.

     6.8 Maintenance of Properties. The Parent will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times.

     6.9 Inspection. The Parent will, and will cause each Subsidiary to, permit
the Agent, by its representatives and agents, to inspect any of the Property,
books and financial records of the Parent and each Subsidiary, to examine and
make copies of the books of accounts and other financial records of the Parent
and each Subsidiary, and to discuss the affairs, finances and accounts of the
Parent and each Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Agent may
designate The Agent shall give the Parent three (3) Business Days’ notice of
each such inspection, shall schedule such inspections during normal business
hours, shall conduct the inspection in a manner that does not unreasonably and
materially interfere with the business operations of the Parent and its
Subsidiaries, and if no Default has occurred and is continuing, shall conduct no
more than one inspection during each calendar year. When no Default has occurred
and is continuing, any such inspection or examination shall be at the Agent’s
cost and expense. When a Default has occurred and is continuing, any such
inspection or examination shall be at the Parent’s cost and expense.

     6.10 Capital Stock and Dividends. If a Default or Unmatured Default exists
before or after giving effect thereto, the Parent will not, nor will it permit
any Subsidiary to, (a) issue (except by a Subsidiary to the Parent or any
Wholly-Owned Subsidiary) any preferred stock, other capital stock or any equity
securities of any kind, in each case, subject to sinking fund payments or other
mandatory redemptions or payments prior to the Facility Termination Date or
(b) declare or pay any dividends or make any distributions on its capital stock
(other than dividends payable in its own capital stock and dividends payable in
cash to the Parent or a Wholly-Owned Subsidiary of the Parent) or redeem,
repurchase or otherwise acquire or retire any of its capital stock at any time
outstanding.

     6.11 Indebtedness.

          (a) The Parent will not, nor will it permit any Subsidiary to, create,
incur or suffer to exist any Indebtedness, except (i) the Obligations (including
the Reimbursement Obligations), (ii) Indebtedness which, in accordance with
Agreement Accounting Principles is required to be shown on the balance sheet of
such Person (other than Indebtedness owed by one of the Parent’s Wholly-Owned
Subsidiaries to the Parent or to another Wholly-Owned Subsidiary), (iii) in an
aggregate amount outstanding at any time not in excess of $100,000,000
constituting (A) Contingent Obligations in respect of a Person other than the
Parent or another Subsidiary and (B) Attributable Debt as lessor or guarantor
under Synthetic Leases or, without duplication, other Off-Balance Sheet
Liabilities, and (iv) Attributable

-44-



--------------------------------------------------------------------------------



 



Debt as seller, originator, or guarantor under accounts or notes receivable
financing or securitization programs in an aggregate amount outstanding at any
time not in excess of $150,000,000.

          (b) Notwithstanding the foregoing, the Parent will not permit the
Subsidiaries to create, incur or suffer to exist any Indebtedness (exclusive of
any Indebtedness in the form of the Obligations and any Indebtedness owed to the
Parent or to a Subsidiary) in an aggregate amount outstanding at any time in
excess of the greater of (i) $200,000,000 and (ii) 15% of Consolidated Net Worth
at such time; provided that, with respect to any Subsidiary acquired by the
Parent (or by any Subsidiary) after the date of this Agreement, for purposes of
calculating compliance with this Section 6.11(b), there shall be excluded from
such calculation the amount of Indebtedness owed by any such Subsidiary prior to
its acquisition, other than any Indebtedness created in anticipation of such
acquisition, if the Parent provides to the Agent a balance sheet of such
acquired Subsidiary as of a recent date evidencing the amount of such
Indebtedness. To satisfy the foregoing requirement, any such balance sheet must
be (A) audited by independent certified public accountants reasonably acceptable
to the Agent or (B) if the Parent provides to the Agent the balance sheet of
such acquired Subsidiary for the fiscal year of such Subsidiary then most
recently ended, but such year end balance sheet is either (1) audited by
independent certified public accountants not reasonably acceptable to the Agent
or (2) audited by independent certified public accountants reasonably acceptable
to the Agent, but not relating to a recent date as reasonably determined by the
Agent, then reviewed by independent certified public accountants reasonably
acceptable to the Agent.

     6.12 Merger. The Parent will not, nor will it permit any Subsidiary to,
merge or consolidate with or into any other Person, except that (a) a
Wholly-Owned Subsidiary may merge into the Parent or any Wholly-Owned Subsidiary
of the Parent and (b) the Parent or any Subsidiary may merge or consolidate with
any other Person, so long as immediately thereafter (and after giving effect
thereto), (i) no Default or Unmatured Default exists, (ii) in the case of a
merger or a consolidation involving the Parent, the Parent is the continuing or
surviving corporation, and (iii) in the case of a merger or a consolidation
involving a Borrowing Subsidiary, if such Subsidiary is not the continuing or
surviving entity, then the continuing or surviving entity has agreed in writing
to assume the obligations of such Subsidiary under the Loan Documents.

     6.13 Sale of Assets. The Parent will not, nor will it permit any Subsidiary
to enter into any Asset Disposition from on and after the date of this
Agreement, except for Asset Dispositions that in the aggregate do not constitute
a Substantial Portion of the Property of the Parent and the Subsidiaries.
Notwithstanding the foregoing, the Parent (or its Subsidiaries) may enter into
and consummate an Asset Disposition that individually, or when aggregated with
prior Asset Dispositions made after the date of this Agreement, would constitute
a Substantial Portion of the Property of the Parent and its Subsidiaries if:
(a) concurrently with its entering into such Asset Disposition, the Parent gives
notice of its intent to (i) use the net cash proceeds from such Asset
Disposition to replace the assets which are the subject of such disposition or
(ii) otherwise reinvest such net cash proceeds in capital assets, (b) such
replacement or reinvestment is completed within 180 days after the date the
Parent (or its applicable Subsidiary) receives the net cash proceeds from the
applicable Asset Disposition, and (c) the net proceeds received from such Asset
Disposition equal or exceed (in the reasonable opinion of two Authorized
Officers of the Parent) the fair market value of the Property transferred.

     6.14 Sale of Accounts. The Parent will not, nor will it permit any
Subsidiary to, sell or otherwise dispose of any notes receivable or accounts
receivable arising in the ordinary course of business on terms customary in the
trade and which are due within 120 days after the invoice date, with or without
recourse, other than in connection with accounts or notes receivable financing
or securitization programs permitted under Section 6.11(a)(iv).

-45-



--------------------------------------------------------------------------------



 



     6.15 Liens. The Parent will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Parent or any of its Subsidiaries, except:

          (a) Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

          (b) Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 60 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books.

          (c) Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation.

          (d) Utility easements, building restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of any Borrower or its Subsidiaries.

          (e) Liens existing on the date hereof and described in Schedule 2.

          (f) Liens other than those permitted by subsections (a) through
(e) above securing Indebtedness not at any time exceeding in the aggregate 10%
of Consolidated Net Worth.

     6.16 Affiliates. The Parent will not, and will not permit any Subsidiary
to, enter into any transaction (including, without limitation, the purchase or
sale of any Property or service) with, or make any payment or transfer to, any
Affiliate except in the ordinary course of business and pursuant to the
reasonable requirements of the Parent’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Parent or such Subsidiary
than any Borrower or such Subsidiary would obtain in a comparable arms-length
transaction.

     6.17 Environmental Matters. The Parent will, and will cause each Subsidiary
to, (a) conduct its business so as to comply with all applicable material
Environmental Laws and shall promptly take corrective action to remedy any
non-compliance with any applicable material Environmental Law, except where
failure to comply or take action could not reasonably be expected to have a
Material Adverse Effect and (b) establish and maintain a management system
designed to ensure compliance with applicable material Environmental Laws and
minimize financial and other risks to the Parent and each Subsidiary arising
under applicable material Environmental Laws or as the result of environmentally
related injuries to Persons or Property. If the Agent or any Lender at any time
has a reasonable basis to believe that there may be a material violation of any
Environmental Law by the Parent or any of the Subsidiaries, or any material
liability arising thereunder or related to a Release of Hazardous Materials on
any real property owned, leased, or operated by any Borrower or any of the
Subsidiaries or a Release on real property adjacent to such real property, then
the Parent shall, upon the request of the Agent or such Lender, provide the
Agent and each Lender with all such reports, certificates, engineering studies,
and other written material or data relating thereto as the Agent or any Lender
may reasonably require.

     6.18 Restrictions on Subsidiary Payments. The Parent shall not, nor shall
it permit any Subsidiary to, enter into any indenture, agreement, instrument or
other arrangement which, directly or

-46-



--------------------------------------------------------------------------------



 



indirectly, prohibits or restrains, or has the effect of prohibiting or
restraining, or imposes materially adverse conditions upon the ability of any
Subsidiary to (a) pay dividends or make other distributions on its capital
stock, (b) make loans or advances to the Parent, or (c) repay loans or advances
from the Parent.

     6.19 ERISA Compliance. With respect to any Plan, neither the Parent nor any
Subsidiary shall (a) incur any “accumulated funding deficiency” (as such term is
defined in Section 302 of ERISA) in excess of $25,000,000, whether or not
waived; (b) permit the occurrence of any Termination Event which could result in
a liability to any Borrower or any other member of the Controlled Group in
excess of $25,000,000; (c) become an “employer” (as such term is defined in
Section 3(5) of ERISA) required to contribute to any Multiemployer Plan or a
“substantial employer” (as such term in defined in Section 4001(a)(2) of ERISA)
required to contribute to any Multiemployer Plan under circumstances such that
withdrawal from such Multiemployer Plan could reasonably be expected to have a
Material Adverse Effect or a material adverse effect on the Parent or its
ability to perform its obligations under this Agreement, the Guaranty or any
other material Loan Document; or (d) permit the establishment or amendment of
any Plan or fail to comply with the applicable provisions of ERISA and the Code
with respect to any Plan, in each case, which could result in liability to any
Borrower or any other member of a Controlled Group which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

     6.20 Financial Covenants. The Parent on a consolidated basis with the
Subsidiaries:

          6.20.1 Coverage Ratio. As of the end of each fiscal quarter for the
four fiscal quarters then ended, shall not permit the Coverage Ratio to be less
than 3.00 to 1.0.

          6.20.2 Total Debt to Total Capitalization Ratio. Shall not permit the
ratio of Total Debt to Total Capitalization to be greater than 60% at any time.

ARTICLE VII

DEFAULTS

     The occurrence of any one or more of the following events shall constitute
a Default:

     7.1 Any representation or warranty made or deemed made by or on behalf of
the Parent or any Material Subsidiary to the Lenders or the Agent under or in
connection with this Agreement, any Credit Extension, or any certificate or
information delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date as of which made.

     7.2 Nonpayment of (a) principal of any Loan (other than a Swing Line Loan)
when due, (b) principal of any Swing Line Loan (i) within five Business Days of
when due if the Aggregate Commitments minus the Aggregate Outstanding Credit
Exposure (the “Availability”) on the date such principal payment is due is
greater than or equal to the principal amount so due or (ii) when due if the
Availability is less than the principal amount so due, (c) nonpayment of
interest upon any Loan or of any Facility fee or usage fee, LC Fee, or other
obligations under any of the Loan Documents within five days after the same
becomes due, or (d) nonpayment of any Reimbursement Obligation within one
Business Day after the same becomes due.

     7.3 The breach by any of the Borrowers of any of the terms or provisions of
Sections 6.2, 6.3, 6.10 through 6.20.

-47-



--------------------------------------------------------------------------------



 



     7.4 The breach by any of the Borrowers (other than a breach which
constitutes a Default under another Section of this Article VII) of any of the
terms or provisions of this Agreement which is not remedied within 30 days after
written notice from the Agent or any Lender.

     7.5 Failure of the Parent or any Material Subsidiary to pay when due any
Indebtedness aggregating in excess of $75,000,000 (“Material Indebtedness”); or
the default by the Parent or any Material Subsidiary in the performance (beyond
the applicable grace period with respect thereto, if any) of any term, provision
or condition contained in any agreement under which any such Material
Indebtedness was created or is governed, or any other event shall occur or
condition exist, the effect of which default or event or condition is to cause,
or to permit the holder or holders of such Material Indebtedness to cause, such
Material Indebtedness to become due prior to its stated maturity; or any
Material Indebtedness of the Parent or any Material Subsidiary shall be declared
to be due and payable or required to be prepaid or repurchased (other than by a
regularly scheduled payment) prior to the stated maturity thereof; or the Parent
or any Material Subsidiary shall not pay, or admit in writing its inability to
pay, its debts generally as they become due.

     7.6 The Parent or any Material Subsidiary shall (a) have an order for
relief entered with respect to it under the Federal bankruptcy laws (or
comparable foreign laws) as now or hereafter in effect, (b) make an assignment
for the benefit of creditors, (c) apply for, seek, consent to, or acquiesce in,
the appointment of a receiver, custodian, trustee, examiner, liquidator or
similar official for it or any Substantial Portion of its Property, (d)
institute any proceeding seeking an order for relief under the Federal
bankruptcy laws (or comparable foreign laws) as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (e)
take any corporate or partnership action to authorize or effect any of the
foregoing actions set out in this Section 7.6 or (f) fail to contest in good
faith any appointment or proceeding described in Section 7.7.

     7.7 Without the application, approval or consent of the Parent or any
Material Subsidiary a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Parent or any Material Subsidiary or any
Substantial Portion of its Property, or a proceeding described in Section 7.6(d)
shall be instituted against the Parent or any Material Subsidiary and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of 60 consecutive days.

     7.8 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Parent and its Material Subsidiaries which, when taken together
with all other Property of the Parent and its Material Subsidiaries so
condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such action occurs,
constitutes a Substantial Portion.

     7.9 The Parent or any Material Subsidiary shall fail within 30 days to pay,
bond or otherwise discharge one or more (a) judgments or orders for the payment
of money in excess of $25,000,000 (or multiple judgments or orders for the
payment of an aggregate amount in excess of $50,000,000) (or the equivalent
thereof in currencies other than U.S. Dollars) in the aggregate, or (b)
nonmonetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgment(s), in
any such case, is/are not stayed on appeal or otherwise being appropriately
contested in good faith.

-48-



--------------------------------------------------------------------------------



 



     7.10 The Unfunded Liabilities of all Single Employer Plans shall exceed in
the aggregate $50,000,000 or any Reportable Event that could reasonably be
expected to have a Material Adverse Effect shall occur in connection with any
Plan.

     7.11 The Parent or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred withdrawal
liability to such Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by the Parent or
any other member of the Controlled Group as withdrawal liability (determined as
of the date of such notification), exceeds $25,000,000 or requires payments
exceeding $10,000,000 per annum.

     7.12 The Parent or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of any Borrower and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans for the respective plan years of each such
Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $25,000,000.

     7.13 The Parent or any of its Subsidiaries shall (a) be the subject of any
proceeding or investigation pertaining to the release by the Borrower, any of
its Subsidiaries or any other Person of any toxic or hazardous waste or
substance into the environment, or (b) violate any Environmental Law, which, in
the case of an event described in clause (a) or clause (b), could reasonably be
expected to have a Material Adverse Effect.

     7.14 Any Change in Control shall occur.

     7.15 The occurrence of any “default” under any Loan Document (other than
this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided.

     7.16 The Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Guaranty, or the Parent shall fail to comply with any of
the material terms or provisions of the Guaranty to which it is a party, or the
Guarantor shall deny that it has any further liability under the Guaranty, or
shall give notice to such effect.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

     8.1 Acceleration; Facility LC Collateral Account. (a) If any Default
described in Section 7.6 or Section 7.7 occurs with respect to any Borrower, the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuers to issue Facility LCs shall automatically terminate and the
Obligations shall immediately become due and payable without any election or
action on the part of the Agent, any LC Issuer, or any Lender and the Borrowers
will be and become thereby unconditionally obligated, without any further
notice, act or demand, to pay to the Agent an amount determined as set forth
below in immediately available funds, which funds shall be held in the Facility
LC Collateral Account. The Agent shall determine the difference of (i) the
amount of LC Obligations at such time (other than LC Obligations with respect to
Bank Guaranties), less (ii) the amount on deposit in the Facility LC Collateral
Account at such time which is free and clear of all rights and claims of third
parties and has not been applied against the Obligations (such difference, the
“Collateral Shortfall Amount”).

-49-



--------------------------------------------------------------------------------



 



The Borrowers will pay to the Agent, for deposit in the Facility LC Collateral
Account, either (y) the Collateral Shortfall Amount in the applicable Agreed
Currency or Currencies or (z) an amount equal to 110% of the Dollar Amount of
the Collateral Shortfall Amount (calculated as of the applicable Computation
Date) in Dollars, as elected by the Parent. If any Default other than a Default
under Section 7.6 or Section 7.7 exists, the Required Lenders (or the Agent with
the consent of the Required Lenders) may (A) terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuers to issue Facility LCs, or declare the Obligations to be due
and payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which each of the Borrowers hereby expressly waives, and (B) upon notice to the
Borrowers and in addition to the continuing right to demand payment of all
amounts payable under this Agreement, make demand on the Borrowers to pay, and
the Borrowers will, forthwith upon demand (and without any further notice or
act), pay to the Agent either (y) the Collateral Shortfall Amount in the
applicable Agreed Currency or Currencies or (z) an amount equal to 110% of the
Dollar Amount of the Collateral Shortfall Amount (calculated as of the
applicable Computation Date) in Dollars, as elected by the Parent, which funds
shall be deposited in the Facility LC Collateral Account.

          (b) If at any time while any Default is continuing, the Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Agent may make demand on the Borrowers to pay, and the Borrowers will,
forthwith upon such demand and without any further notice or act, pay to the
Agent either (y) the Collateral Shortfall Amount in the applicable (as
determined by the Agent) Agreed Currency or Currencies or (z) an amount equal to
110% of the Dollar Amount of the Collateral Shortfall Amount (calculated as of
the applicable Computation Date) in Dollars, as elected by the Parent, which
funds shall be deposited in the Facility LC Collateral Account.

          (c) So long as any Facility LC is outstanding, amounts deposited in
the Facility LC Collateral Account, if any, shall only be applied by the Agent
to the payment of Reimbursement Obligations and LC Fees that are due and
payable. If no Facility LC remains outstanding, and the Facility Termination
Date has occurred or a Default is continuing, the Agent may apply the remaining
amounts deposited in the Facility LC Collateral Account, if any, to the payment
of the Obligations and any other amounts as shall from time to time have become
due and payable by the Borrowers to the Lenders or the LC Issuers under the Loan
Documents. If, following the deposit of cash collateral pursuant to this
Section 8.1, all Defaults are cured or waived and no Default is continuing, the
remaining amounts deposited in the Facility LC Collateral Account, if any, shall
be returned to the Borrowers to the extent such cash collateral is not otherwise
expressly required under the terms of this Agreement.

          (d) At any time while any Default is continuing, neither the Borrowers
nor any Person claiming on behalf of or through the Borrowers shall have any
right to withdraw any of the funds held in the Facility LC Collateral Account.
After all of the Obligations have been indefeasibly paid in full and the
Aggregate Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Agent to the Borrowers or paid to
whomever may be legally entitled thereto at such time.

          (e) If, within 30 days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans and
the obligation and the power of LC Issuers to issue Facility LCs hereunder as a
result of any Default (other than any Default as described in Section 7.6 or 7.7
with respect to any Borrower) and before any judgment or decree for the payment
of the Obligations due have been obtained or entered, the Required Lenders (in
their sole discretion) so direct, the Agent shall, by notice to the Borrowers,
rescind and annul such acceleration and/or termination and the Agent shall
promptly release all or part of the cash collateral, as applicable, to the
Borrowers to the extent such cash collateral is not otherwise required under the
terms of this Agreement.

-50-



--------------------------------------------------------------------------------



 



     8.2 Amendments. Subject to the provisions of this Article VIII, the
Required Lenders (or the Agent with the consent in writing of the Required
Lenders) and the Borrowers may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or any Borrower hereunder or waiving any
Default hereunder; provided that no such supplemental agreement shall, without
the consent of all of the Lenders:

          (a) Extend the final maturity of any Loan, or forgive all or any
portion of any Reimbursement Obligation or the principal amount of any Loan, or
reduce the rate or extend the time of payment of interest or fees on any Loan or
any Reimbursement Obligations.

          (b) Reduce the percentage specified in the definition of Required
Lenders or otherwise change the percentage of Lenders which shall be required
for the Lenders or any of them to take any action hereunder or under any other
Loan Document, or amend the definition of Pro Rata Share or the provisions of
Section 11.2.

          (c) Extend the Facility Termination Date, permit any Facility LC to
have an expiration date later than 4 years from its date of issuance, or reduce
the amount or extend the payment date for, the mandatory payments required under
Section 2.2.

          (d) Increase the amount of the Aggregate Commitment, the Commitment of
any Lender hereunder or the commitment to issue Facility LCs, other than as
expressly permitted under Section 2.27.

          (e) Amend this Section 8.2.

          (f) Release, in whole or in part, the Parent under the Guaranty.

          (g) Permit any assignment by any of the Borrowers of their respective
Obligations or their rights hereunder.

          (h) Release all or any substantial portion of any cash collateral
provided pursuant to this Agreement (other than in accordance with the terms of
this Agreement), or waive the Borrowers’ obligation to provide cash collateral
pursuant to Section 2.26.11.

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent, and no amendment or any
provision relating to the LC Issuers shall be effective without the written
consent of each of the LC Issuers. No amendment of any provision of this
Agreement relating to any Swing Line Lender or any Swing Line Loans shall be
effective without the written consent of the applicable Swing Line Lender(s).
The Agent may waive payment of the fee required under Section 12.3.2 without
obtaining the consent of any other party to this Agreement.

     8.3 Preservation of Rights. No delay or omission of the Lenders, the LC
Issuers, or the Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of a Default or the inability of any Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.2, and then only to the
extent in such writing specifically set out. All remedies contained in the Loan

-51-



--------------------------------------------------------------------------------



 



Documents or by law afforded shall be cumulative and all shall be available to
the Agent, the LC Issuers, and the Lenders until the Obligations have been paid
in full.

ARTICLE IX

GENERAL PROVISIONS

     9.1 Survival of Representations. All claims arising out of or relating to
the representations and warranties of the Borrowers contained in this Agreement
(and the bases giving rise to such claims) shall survive the making of the
Credit Extensions herein contemplated.

     9.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither any LC Issuer nor any Lender shall be
obligated to extend credit to any Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

     9.3 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

     9.4 Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Agent, the LC Issuers, and the Lenders
and supersede all prior agreements and understandings among the Borrowers, the
Agent, the LC Issuers, and the Lenders relating to the subject matter thereof
other than the Fee Letter.

     9.5 Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

     9.6 Expenses; Indemnification. (a) The Parent shall reimburse the Agent and
the Arranger for any costs and reasonable out-of-pocket expenses (including
attorneys’ fees of such Persons) paid or incurred by the Agent or the Arranger
in connection with the preparation, negotiation, execution, delivery,
syndication, distribution (including, without limitation, via the internet),
review, amendment, modification, and administration of the Loan Documents. The
Parent also agrees to reimburse the Agent, the Arranger, the LC Issuers, and the
Lenders for any costs and out-of-pocket expenses (including attorneys’ fees of
such Persons) paid or incurred by the Agent, the Arranger, any LC Issuer, or any
Lender in connection with the collection and enforcement of the Loan Documents.
Expenses being reimbursed by the Parent under this Section 9.6 include, without
limitation, costs and expenses incurred in connection with the Reports described
in the following sentence. The Parent acknowledges that from time to time Agent
may prepare and may distribute to the Lenders (but shall have no obligation or
duty to prepare or to distribute to the Lenders) certain audit reports (the
“Reports”) pertaining to the Parent’s and its Subsidiaries’ assets for internal
use by Agent from information furnished to it by or on behalf of the Parent,
after Agent has exercised its rights of inspection pursuant to this Agreement.

          (b) Each of the Borrowers hereby further agrees to indemnify the
Agent, the Arranger, each LC Issuer, each Lender, their respective affiliates,
and each of their directors, officers and

-52-



--------------------------------------------------------------------------------



 



employees against all losses, claims, damages, penalties, judgments, liabilities
and expenses (including, without limitation, all expenses of litigation or
preparation therefor whether or not the Agent, the Arranger, any LC Issuer, any
Lender or any affiliate is a party thereto) which any of them may pay or incur
arising out of or relating to this Agreement, the other Loan Documents, the
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Loan hereunder except to the extent
that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification. The obligations of the
Borrowers under this Section 9.6 shall survive the termination of this
Agreement.

          (c) Each Person claiming a right to indemnification under this
Section 9.6 shall promptly give the Parent written notice of receipt by such
Person of notice of the commencement of any action, suit or proceeding and the
Parent (or any applicable Borrower) shall have the right, but not the obligation
to participate in the defense of such action. Notwithstanding the foregoing, the
failure of any such Person to so notify the Parent promptly of any such action,
suit, or proceeding shall not relieve the indemnifying party from any liability
that it may have to the indemnified party hereunder, except to the extent that
such failure has a material adverse effect on the indemnifying party’s ability
to defend such claim. The Parent (or applicable Borrower) may participate in a
reasonable manner at its own expense and with its own counsel in any proceeding
conducted by any Borrower in accordance with the foregoing.

               (i) The indemnified party shall consult in good faith with the
indemnifying party and its counsel with respect to the defense and shall keep
the indemnifying party reasonably informed as to the progress of the defense.
The Agent shall supply the Parent (or applicable Borrower) with such information
and documents reasonably requested by the Parent (or applicable Borrower) as are
necessary or advisable for the Parent (or applicable Borrower) to participate in
any action, suit or proceeding.

               (ii) Except during the existence of a Default, no indemnified
party shall enter into any settlement or other compromise with respect to any
claim which is entitled to be indemnified under this Agreement if such
settlement or compromise would result in any payment hereunder without the prior
written consent of the Parent (or applicable Borrower), which consent shall not
be unreasonably withheld.

               (iii) Upon payment in full of any claim by the Parent (or
applicable Borrower) pursuant to this Agreement, to or on behalf of the Agent,
the Arranger, the LC Issuer, any Lender or their respective Affiliates, the
Parent (or applicable Borrower), without any further action, shall be subrogated
to any and all claims that such indemnified party may have relating thereto
(other than claims in respect of insurance policies maintained by such
indemnified party at its own expense) and such indemnified party shall execute
at its own expense such instruments of assignment and conveyance, evidence of
claims and payment and such other documents, instruments and agreements as may
be necessary to preserve any such claims and otherwise cooperate with the Parent
(or applicable Borrower) and give such further assurances as are necessary or
advisable to enable the Parent (or applicable Borrower) to vigorously pursue
such claims.

     9.7 Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.

     9.8 Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with

-53-



--------------------------------------------------------------------------------



 



Agreement Accounting Principles, except that any calculation or determination
which is to be made on a consolidated basis shall be made for the Parent and all
its Subsidiaries, including those Subsidiaries, if any, which are unconsolidated
on the Borrower’s audited financial statements. If at any time any change in
generally accepted accounting principles would affect the computation of any
financial ratio or requirement set out in any Loan Document, and Borrowers shall
so request, Agent, Lenders and Borrowers shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in generally accepted accounting principles (subject to the approval
of the Required Lenders); provided that, until so amended, such ratio or
requirement shall continue to be computed in the same manner as it was computed
prior to such change.

     9.9 Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

     9.10 Nonliability of Lenders. The relationship between each of the
Borrowers on the one hand and the Lenders, the LC Issuers, and the Agent on the
other hand shall be solely that of borrower and lender. Neither the Agent, the
Arranger, any LC Issuer, nor any Lender shall have any fiduciary
responsibilities to any Borrower. None of the Agent, the Arranger, any LC
Issuer, or any Lender undertakes any responsibility to any Borrower to review or
inform any Borrower of any matter in connection with any phase of any Borrower’s
business or operations. Each of the Borrowers agrees that none of the Agent, the
Arranger, any LC Issuer, or any Lender shall have liability to any Borrower
(whether sounding in tort, contract or otherwise) for losses suffered by any
Borrower in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. None of the
Agent, the Arranger, any LC Issuer, or any Lender shall have any liability with
respect to, and each of the Borrowers hereby waives, releases and agrees not to
sue for, any special, indirect, consequential or punitive damages suffered by
any Borrower in connection with, arising out of, or in any way related to the
Loan Documents or the transactions contemplated thereby.

     9.11 Confidentiality. Each Lender agrees that any confidential information
which it may receive from any Borrower pursuant to this Agreement will be used
only for purposes of this Agreement and will not be disclosed to any of its
directors, officers or employees, or to any other Person except for disclosure
(which, in the case of any disclosure pursuant to (d), (e), (f), or (g) shall be
accompanied by a written notice that such information is subject to this
Section 9.11) (a) to its Affiliates and to other Lenders and their respective
Affiliates, (b) to legal counsel, accountants, and other professional advisors
to such Lender or to a Transferee, (c) to regulatory officials, (d) to any
Person as requested pursuant to or as required by law, regulation, or legal
process, (e) to any Person in connection with any legal proceeding to which such
Lender is a party, (f) to such Lender’s direct or indirect contractual
counterparties in swap agreements or to legal counsel, accountants and other
professional advisors to such counterparties, and (g) permitted by Section 12.4.
Notwithstanding anything herein to the contrary, confidential information shall
not include, and each Lender (and each employee, representative or other agent
of any Lender) may disclose to any and all Persons, without limitation of any
kind, the “tax treatment” and “tax structure” (in each case, within the meaning
of Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are or have been provided to such Lender relating to such tax treatment or tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning such tax treatment or tax

-54-



--------------------------------------------------------------------------------



 



structure of the transactions contemplated hereby as well as other information,
this sentence shall only apply to such portions of the document or similar item
that relate to such tax treatment or tax structure.

     9.12 Nonreliance. Each Lender hereby represents that it is not relying on
or looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Credit
Extensions provided for herein.

     9.13 Disclosure. Each of the Borrowers and each Lender hereby (a)
acknowledge and agree that Agent and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any
Borrower and its Affiliates and (b) waive any liability of Agent or such
Affiliate to any Borrower or any Lender, respectively, arising out of resulting
from such investments, loans or relationships other than liabilities arising out
of the gross negligence or willful misconduct of Agent or its Affiliates.

ARTICLE X

THE AGENT

     10.1 Appointment; Nature of Relationship. Bank One, NA is hereby appointed
by each of the Lenders as its contractual representative (herein referred to as
the “Agent”) hereunder and under each other Loan Document, and each of the
Lenders irrevocably authorizes the Agent to act as the contractual
representative of such Lender with the rights and duties expressly set out
herein and in the other Loan Documents. The Agent agrees to act as such
contractual representative upon the express conditions contained in this
Article X. Notwithstanding the use of the defined term “Agent,” it is expressly
understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders with only those duties as are expressly set out in this Agreement
and the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Agent (a) does not hereby assume any fiduciary duties to any
of the Lenders, (b) is a “representative” of the Lenders within the meaning of
Section 9-105 of the Uniform Commercial Code and (c) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
out in this Agreement and the other Loan Documents. Each of the Lenders hereby
agrees to assert no claim against the Agent on any agency theory or any other
theory of liability for breach of fiduciary duty, all of which claims each
Lender hereby waives.

     10.2 Powers. The Agent shall have and may exercise such powers under the
Loan Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.

     10.3 General Immunity. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to the Borrower, the Lenders or
any Lender for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection herewith or therewith except
to the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.

     10.4 No Responsibility for Loans, Recitals, etc. Neither the Agent nor any
of its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify

-55-



--------------------------------------------------------------------------------



 



(a) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Agent; (d) the
existence or possible existence of any Default or Unmatured Default; (e) the
validity, enforceability, effectiveness, sufficiency or genuineness of any Loan
Document or any other instrument or writing furnished in connection therewith;
(f) the value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of any Borrower or any
guarantor of any of the Obligations or of any of the Borrower’s or any such
guarantor’s respective Subsidiaries. The Agent shall have no duty to disclose to
the Lenders information that is not required to be furnished by any Borrower to
the Agent at such time, but is voluntarily furnished by any Borrower to the
Agent (either in its capacity as Agent or in its individual capacity).

     10.5 Action on Instructions of Lenders. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder and under any
other Loan Document in accordance with written instructions signed by the
Required Lenders, and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders. The Lenders hereby
acknowledge that the Agent shall be under no duty to take any discretionary
action permitted to be taken by it pursuant to the provisions of this Agreement
or any other Loan Document unless it shall be requested in writing to do so by
the Required Lenders. The Agent shall be fully justified in failing or refusing
to take any action hereunder and under any other Loan Document unless it shall
first be indemnified to its satisfaction by the Lenders pro rata against any and
all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

     10.6 Employment of Agents and Counsel. The Agent may execute any of its
duties as Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and all matters pertaining to the Agent’s duties hereunder and under any other
Loan Document.

     10.7 Reliance on Documents; Counsel. The Agent shall be entitled to rely
upon any Note, notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Agent, which counsel
may be employees of the Agent.

     10.8 Agent’s Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify the Agent ratably in proportion to their respective
Commitments (or, if the Commitments have been terminated, in proportion to their
Commitments immediately prior to such termination) (a) for any amounts not
reimbursed by the Borrowers for which the Agent is entitled to reimbursement by
the Borrowers under the Loan Documents, (b) for any other expenses incurred by
the Agent on behalf of the Lenders, in connection with the preparation,
execution, delivery, administration and enforcement of the Loan Documents
(including, without limitation, for any expenses incurred by the Agent in
connection with any dispute between the Agent and any Lender or between two or
more of the Lenders) and (c) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Agent in any way relating to or arising out of the Loan Documents or
any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation,

-56-



--------------------------------------------------------------------------------



 



for any such amounts incurred by or asserted against the Agent in connection
with any dispute between the Agent and any Lender or between two or more of the
Lenders), or the enforcement of any of the terms of the Loan Documents or of any
such other documents, provided that (i) no Lender shall be liable for any of the
foregoing to the extent any of the foregoing is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Agent and (ii) any indemnification
required pursuant to Section 3.5(g) shall, notwithstanding the provisions of
this Section 10.8, be paid by the relevant Lender in accordance with the
provisions thereof. The obligations of the Lenders under this Section 10.8 shall
survive payment of the Obligations and termination of this Agreement.

     10.9 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or any Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.

     10.10 Rights as a Lender. In the event the Agent is a Lender, the Agent
shall have the same rights and powers hereunder and under any other Loan
Document with respect to its Commitment and its Loans as any Lender and may
exercise the same as though it were not the Agent, and the term “Lender” or
“Lenders” shall, at any time when the Agent is a Lender, unless the context
otherwise indicates, include the Agent in its individual capacity. The Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with any Borrower or
any of their respective Subsidiaries in which any Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person. The Agent, in its
individual capacity, is not obligated to remain a Lender.

     10.11 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arranger or any other
Lender and based on the financial statements prepared by the Parent and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.

     10.12 Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrowers, such resignation to be
effective upon the appointment of a successor Agent or, if no successor Agent
has been appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. The Agent may be removed at any time with or without cause
by written notice received by the Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint, on
behalf of the Borrowers and the Lenders, a successor Agent (with the consent of
the Parent which shall not be unreasonably withheld). If no successor Agent
shall have been so appointed by the Required Lenders within thirty days after
the resigning Agent’s giving notice of its intention to resign, then the
resigning Agent may appoint, on behalf of the Borrowers and the Lenders, a
successor Agent. Notwithstanding the previous sentence, the Agent may at any
time without the consent of any Borrower or any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Agent hereunder. If the
Agent has resigned or been removed and no successor Agent has been appointed,
the Lenders may perform all the duties of the Agent hereunder and the Borrowers
shall make all payments in respect of the Obligations to the applicable Lender
and for all other purposes shall deal directly with the Lenders. No successor
Agent shall be deemed to be appointed hereunder until such successor Agent has
accepted the

-57-



--------------------------------------------------------------------------------



 



appointment. Any such successor Agent shall be a commercial bank having capital
and retained earnings of at least $100,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the resigning or removed Agent. Upon the effectiveness of the
resignation or removal of the Agent, the resigning or removed Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation or removal of an Agent,
the provisions of this Article X shall continue in effect for the benefit of
such Agent in respect of any actions taken or omitted to be taken by it while it
was acting as the Agent hereunder and under the other Loan Documents. In the
event that there is a successor to the Agent by merger, or the Agent assigns its
duties and obligations to an Affiliate pursuant to this Section 10.12, then the
term “Prime Rate” as used in this Agreement shall mean the prime rate, base rate
or other analogous rate of the new Agent.

     10.13 Agent and Arranger Fees. The Parent agrees to pay to the Agent and
the Arranger, for their respective accounts, the fees agreed to by any Borrower,
the Agent and the Arranger pursuant to the Fee Letter, or as otherwise agreed
from time to time.

     10.14 Delegation to Affiliates. Each of the Borrowers and the Lenders agree
that the Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.

     10.15 Co-Agents, Documentation Agent, Syndication Agent, etc.. Neither any
of the Lenders identified in this Agreement as a “co-agent” nor any
Documentation Agent or the Syndication Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Agent in Section 10.11.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

     11.1 Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of such Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part thereof, shall then be due.

     11.2 Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their respective Pro Rata Share of

-58-



--------------------------------------------------------------------------------



 



the Aggregate Outstanding Credit Exposure. In case any such payment is disturbed
by legal process, or otherwise, appropriate further adjustments shall be made.

     If an amount to be setoff is to be applied to Indebtedness of any Borrower
to a Lender other than Indebtedness comprised of the Outstanding Credit Exposure
of such Lender, such amount shall be applied ratably to such other Indebtedness
and to the Indebtedness comprised of such Outstanding Credit Exposure.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     12.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers and the Lenders
and their respective successors and assigns, except that (a) none of the
Borrowers shall have the right to assign its rights or obligations under the
Loan Documents and (b) any assignment by any Lender must be made in compliance
with Section 12.3. The parties to this Agreement acknowledge that clause (b) of
this Section 12.1 relates only to absolute assignments and does not prohibit
assignments creating security interests, including, without limitation, (i) any
pledge or assignment by any Lender of all or any portion of its rights under
this Agreement and any Note to a Federal Reserve Bank or (ii) in the case of a
Lender which is a fund, any pledge or assignment of all or any portion of its
rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided that no such pledge or assignment creating
a security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3. The Agent may treat the Person which made any Loan or which
holds any Note as the owner thereof for all purposes hereof unless and until
such Person complies with Section 12.3; provided that the Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person. Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.

     12.2 Participations.

          12.2.1 Permitted Participants; Effect. Any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time sell
to one or more banks or other entities (“Participants”) participating interests
in any Outstanding Credit Exposure of such Lender, any Note held by such Lender,
any Commitment of such Lender or any other interest of such Lender under the
Loan Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrowers under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrowers and the
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under the Loan Documents.

-59-



--------------------------------------------------------------------------------



 



          12.2.2 Voting Rights. Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than any amendment,
modification or waiver with respect to any Credit Extension or Commitment in
which such Participant has an interest which would require consent of all of the
Lenders pursuant to the terms of Section 8.2 or of any other Loan Document.

          12.2.3 Benefit of Setoff. Each Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.

     12.3 Assignments.

          12.3.1 Permitted Assignments. Any Lender may, in the ordinary course
of its business and in accordance with applicable law, at any time assign to one
or more Eligible Assignees all or any part of its rights and obligations under
the Loan Documents. Such assignment shall be substantially in the form of
Exhibit C or in such other form as may be agreed to by the parties thereto. The
consent of the Parent and the Agent and the LC Issuers shall be required prior
to an assignment becoming effective with respect to an Eligible Assignee which
is not a Lender or an Affiliate thereof; provided that if a Default has occurred
and is continuing, the consent of the Parent shall not be required. Such consent
shall not be unreasonably withheld or delayed. Each such assignment with respect
to an Eligible Assignee which is not a Lender or an Affiliate thereof shall
(unless each of the Parent and the Agent otherwise consent) be in an amount not
less than the lesser of (a) $5,000,000 or (b) the remaining amount of the
assigning Lender’s Commitment (calculated as at the date of such assignment) or
outstanding Loans (if the applicable Commitment has been terminated).

          12.3.2 Effect; Effective Date. Upon (a) delivery to the Agent of an
assignment, together with any consents required by Section 12.3.1, and
(b) payment of a $4,000 fee to the Agent for processing such assignment (unless
such fee is waived by the Agent), such assignment shall become effective on the
effective date specified in such assignment. The assignment shall contain a
representation by the assignee to the effect that none of the consideration used
to make the purchase of the Commitment and Outstanding Credit Exposure under the
applicable assignment agreement constitutes “plan assets” as defined under ERISA
and that the rights and interests of the assignee in and under the Loan
Documents will not be “plan assets” under ERISA. On and after the effective date
of such assignment, such assignee shall for all purposes be a Lender party to
this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party hereto, and no
further consent or action by the Borrower, the Lenders or the Agent shall be
required to release the transferor Lender with respect to the percentage of the
Aggregate Commitment and Outstanding Credit Exposure assigned to such assignee.
Upon the consummation of any assignment pursuant to this Section 12.3.2, the
transferor Lender, the Agent and any Borrower shall, if the transferor Lender or
the assignee desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as

-60-



--------------------------------------------------------------------------------



 



appropriate, replacement Notes, are issued to such assignee, in each case in
principal amounts reflecting their respective Commitments, as adjusted pursuant
to such assignment.

     12.4 Dissemination of Information. Each Borrower authorizes each Lender to
disclose to any Participant or Eligible Assignee or any other Person acquiring
an interest in the Loan Documents by operation of law (each a "Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Parent and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.

     12.5 Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee which is organized under the laws of any jurisdiction other than
the United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(d).

ARTICLE XIII

NOTICES

     13.1 Notices. Except as otherwise permitted by Section 2.17 with respect to
borrowing notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: in the case
of any Borrower or the Agent, at its address or facsimile number set out on the
signature pages hereof, in the case of any Lender, at its address or facsimile
number set out in its administrative questionnaire or in the case of any party,
at such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the Agent and any Borrower in accordance with the
provisions of this Section 13.1. Each such notice, request or other
communication shall be effective (a) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (b) if given by mail, 72 hours after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid, or (c) if given by any other means, when delivered (or, in the case
of electronic transmission, received) at the address specified in this Section;
provided that notices to the Agent under Article II shall not be effective until
received.

     13.2 Change of Address. Any Borrower, the Agent and any Lender may each
change the address for service of notice upon it by a notice in writing to the
other parties hereto.

ARTICLE XIV

COUNTERPARTS

     This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrowers, the Agent, the LC Issuers,
and the Lenders and each party has notified the Agent by facsimile transmission
or telephone that it has taken such action.

-61-



--------------------------------------------------------------------------------



 



ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     15.1 CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.

     15.2 CONSENT TO JURISDICTION. EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR TEXAS STATE COURT
SITTING IN HOUSTON, TEXAS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENTS AND EACH BORROWER HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE
RIGHT OF THE AGENT, ANY LC ISSUER, OR ANY LENDER TO BRING PROCEEDINGS AGAINST
ANY BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY BORROWER AGAINST THE AGENT, ANY LC ISSUER, OR ANY LENDER OR ANY AFFILIATE OF
THE AGENT, ANY LC ISSUER, OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN HOUSTON, TEXAS.

     15.3 WAIVER OF JURY TRIAL. EACH BORROWER, THE AGENT, EACH LC ISSUER, AND
EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

[Signatures appear on the following pages.]

-62-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrowers, the Lenders, the LC Issuer, and the
Agent have executed this Agreement as of the date first above written.

         

  COOPER CAMERON CORPORATION

       

  By:    

     

--------------------------------------------------------------------------------

 

      Michael C. Jennings
Vice President & Treasurer

       

  Address:

Attention:

Telephone:
Telecopy:   1333 West Loop South, Suite 1700
Houston, Texas 77027
Michael C. Jennings
Vice President & Treasurer
(713) 513-3336
(713) 513-3355

       

  COOPER CAMERON (U.K.) LIMITED
CAMERON GMBH
COOPER CAMERON (SINGAPORE) PTE. LTD.
COOPER CAMERON CANADA CORP.
COOPER CAMERON (LUXEMBOURG) SARL

       

  By:    

     

--------------------------------------------------------------------------------

 

      Michael C. Jennings
Attorney-in-fact

   

  Address:

Attention:

Telephone:
Telecopy:   1333 West Loop South, Suite 1700
Houston, Texas 770027
Michael C. Jennings
Vice President & Treasurer
(713) 513-3336
(713) 513-3355

Signature Page to the Credit Agreement

 



--------------------------------------------------------------------------------



 



         
Commitment
$25,000,000
  BANK ONE, NA,
individually, as Agent, and as LC Issuer

       
US Swing Line Commitment
  By:    

     

--------------------------------------------------------------------------------

 
$15,000,000
  Name:    

     

--------------------------------------------------------------------------------

 

  Title:    

     

--------------------------------------------------------------------------------

 

  Address:


Attention:
Telephone:
Telecopy:   910 Travis Street, 5th Floor
Mail Code TX2-4340
Houston, Texas 77002
Helen Carr
(713) 751-6817
(713) 751-6825

Signature Page to the Credit Agreement

 



--------------------------------------------------------------------------------



 



         
Canadian Swing Line Election
$10,000,000
  BANK ONE, NA, CANADA BRANCH,
as Canadian Swing Line Lender

       

  By:    

     

--------------------------------------------------------------------------------

 

  Name:    

     

--------------------------------------------------------------------------------

 

  Title:    

     

--------------------------------------------------------------------------------

 

  Address:

Attention:
Telephone:
Telecopy:   161 Bay Street, Suite 4240
Toronto, Canada
Lehong Zhang
(416) 365-5259
(416) 363-7574

Signature Page to the Credit Agreement

 



--------------------------------------------------------------------------------



 



         
Commitment
$23,000,000
  CREDIT LYONNAIS NEW YORK BRANCH,
individually and as Syndication Agent

       

  By:    

     

--------------------------------------------------------------------------------

 

  Name:    

     

--------------------------------------------------------------------------------

 

  Title:    

     

--------------------------------------------------------------------------------

 

  Address:

Attention:
Telephone:
Telecopy:   1301 Travis Street, Suite 2100
Houston, Texas 77002
David Gurghigian
(713) 890-8610
(713) 890-8668

Signature Page to the Credit Agreement

 



--------------------------------------------------------------------------------



 



         
Commitment
$23,000,000
  ABN AMRO BANK N.V.,
individually and as Documentation Agent

       

  By:    

     

--------------------------------------------------------------------------------

 

  Name:    

     

--------------------------------------------------------------------------------

 

  Title:    

     

--------------------------------------------------------------------------------

 

  Address:

Attention:
Telephone:
Telecopy:   208 South LaSalle Street, Suite 1500
Chicago, Illinois 60604-1003
Credit Administration
(312) 992-5110
(312) 992-5111


       

  With a copy to:

       

  ABN AMRO Bank N.V.
4400 Post Oak Parkway, Suite 1500
Houston, Texas 77027
Attention: Quandra Kelley
Telephone: (832) 681-7137
Telecopy: (832) 681-7141

Signature Page to the Credit Agreement

 



--------------------------------------------------------------------------------



 



         
Commitment
$23,000,000
  CITIBANK, N.A.,
individually and as Documentation Agent

       

  By:    

     

--------------------------------------------------------------------------------

 

  Name:    

     

--------------------------------------------------------------------------------

 

  Title:    

     

--------------------------------------------------------------------------------

 

  Address:    

     

--------------------------------------------------------------------------------

 

 

     

--------------------------------------------------------------------------------

 

  Attention:    

     

--------------------------------------------------------------------------------

 

  Telephone:    

     

--------------------------------------------------------------------------------

 

  Telecopy:    

     

--------------------------------------------------------------------------------

 

Signature Page to the Credit Agreement

 



--------------------------------------------------------------------------------



 



         
Commitment
$23,000,000
  THE ROYAL BANK OF SCOTLAND plc,
individually and as Documentation Agent

       

  By:    

     

--------------------------------------------------------------------------------

 

  Name:    

     

--------------------------------------------------------------------------------

 

  Title:    

     

--------------------------------------------------------------------------------

 

  Address:

Attention:
Telephone:
Telecopy:   101 Park Avenue, 12th Floor
New York, New York 10178
Sheila Shaw, Vice President
(212) 401-1406
(212) 401-1494

Signature Page to the Credit Agreement

 



--------------------------------------------------------------------------------



 



         
Commitment
$23,000,000
      UBS LOAN FINANCE, LLC

       

  By:    

     

--------------------------------------------------------------------------------

 

  Name:    

     

--------------------------------------------------------------------------------

 

  Title:    

     

--------------------------------------------------------------------------------

 

  By:    

     

--------------------------------------------------------------------------------

 

  Name:    

     

--------------------------------------------------------------------------------

 

  Title:    

     

--------------------------------------------------------------------------------

 

  Address:    

     

--------------------------------------------------------------------------------

 

     

--------------------------------------------------------------------------------

 

     

--------------------------------------------------------------------------------

 

  Attention:    

     

--------------------------------------------------------------------------------

 

  Telephone:    

     

--------------------------------------------------------------------------------

 

  Telecopy:    

     

--------------------------------------------------------------------------------

 

Signature Page to the Credit Agreement

 



--------------------------------------------------------------------------------



 



         
Commitment
$15,000,000
  THE BANK OF TOKYO-MITSUBISHI, LTD.

       

  By:    

     

--------------------------------------------------------------------------------

 

  Name:    

     

--------------------------------------------------------------------------------

 

  Title:    

     

--------------------------------------------------------------------------------

 

  Address:

Attention:
Telephone:
Telecopy:   1100 Louisiana Street, Suite 2800
Houston, Texas 77002
Bryan E. Hulshof, Banking Officer
(713) 655-3418
(713) 658-0116

Signature Page to the Credit Agreement

 



--------------------------------------------------------------------------------



 



         
Commitment
$15,000,000
  DEN NORSKE BANK ASA

       

  By:    

     

--------------------------------------------------------------------------------

 

  Name:    

     

--------------------------------------------------------------------------------

 

  Title:    

     

--------------------------------------------------------------------------------

 

  Address:

Attention:
Telephone:
Telecopy:   200 Park Avenue, 31st Floor
New York, New York 10166-0396
Nils Fykse
(212) 681-3872
(212) 681-3900

Signature Page to the Credit Agreement

 



--------------------------------------------------------------------------------



 



         
Commitment
$15,000,000
  SOUTHWEST BANK OF TEXAS, N.A.
 
       

  By:    

     

--------------------------------------------------------------------------------

 

  Name:    

     

--------------------------------------------------------------------------------

 

  Title:    

     

--------------------------------------------------------------------------------

 

  Address:

Attention:
Telephone:
Telecopy:   4400 Post Oak Parkway, POP 404
Houston, Texas 77027
Carmen Dunmire
(713) 888-4610
(713) 693-7475

Signature Page to the Credit Agreement

 



--------------------------------------------------------------------------------



 



         
Commitment $15,000,000
  SUNTRUST BANK
 
       

  By:    

     

--------------------------------------------------------------------------------

 

  Name:    

     

--------------------------------------------------------------------------------

 

  Title:    

     

--------------------------------------------------------------------------------

 

  Address:

Attention:
Telephone:
Telecopy:   303 Peachtree Street, 10th Floor
Atlanta, Georgia 30308
David Edge
(404) 827-6735
(404) 827-6270

Signature Page to the Credit Agreement

 



--------------------------------------------------------------------------------



 



PRICING SCHEDULE

                                                  Applicable Margin

--------------------------------------------------------------------------------

  Level I Status

--------------------------------------------------------------------------------

  Level II Status

--------------------------------------------------------------------------------

  Level III Status

--------------------------------------------------------------------------------

  Level IV Status

--------------------------------------------------------------------------------

  Level V Status

--------------------------------------------------------------------------------

  Level VI Status

--------------------------------------------------------------------------------

Eurocurrency Rate
  29.0 bps   40.0 bps   50.0 bps   72.5 bps   92.5 bps   125.0 bps
LC Fee — Financial LC’s
  29.0 bps   40.0 bps   50.0 bps   72.5 bps   92.5 bps   125.0 bps
LC Fee — Performance LC’s
  14.5 bps   20.0 bps   25.0 bps   36.5 bps   46.5 bps   62.5 bps
LC Fee — Documentary LC’s
   7.5 bps   10.0 bps   12.5 bps   18.5 bps   23.5 bps   31.5 bps

                                                  Applicable Fee Rate

--------------------------------------------------------------------------------

  Level I Status

--------------------------------------------------------------------------------

  Level II Status

--------------------------------------------------------------------------------

  Level III Status

--------------------------------------------------------------------------------

  Level IV Status

--------------------------------------------------------------------------------

  Level V Status

--------------------------------------------------------------------------------

  Level VI Status

--------------------------------------------------------------------------------

Facility Fee
  8.5 bps   10.0 bps   12.5 bps   15.0 bps   20.0 bps   25.0 bps
Usage Fee
  12.5 bps   12.5 bps   12.5 bps   12.5 bps   12.5 bps   25.0 bps

     For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

     "Level I Status” exists at any date if, on such date, the Parent’s Moody’s
Rating is A2 or better or the Parent’s S&P Rating is A or better.

     "Level II Status” exists at any date if, on such date, (a) the Parent has
not qualified for Level I Status and (ii) the Parent’s Moody’s Rating is A3 or
better or the Parent’s S&P Rating is A- or better.

     "Level III Status” exists at any date if, on such date, (a) the Parent has
not qualified for Level I Status or Level II Status and (ii) the Parent’s
Moody’s Rating is Baa1 or better or the Parent’s S&P Rating is BBB+ or better.

     "Level IV Status” exists at any date if, on such date, (a) the Parent has
not qualified for Level I Status, Level II Status or Level III Status and (ii)
the Parent’s Moody’s Rating is Baa2 or better or the Parent’s S&P Rating is BBB
or better.

     "Level V Status” exists at any date if, on such date, (a) the Parent has
not qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Parent’s Moody’s Rating is Baa3 or better or the Parent’s
S&P Rating is BBB- or better.

     "Level VI Status” exists at any date if, on such date, the Parent has not
qualified for Level I Status, Level II Status, Level III Status, Level IV Status
or Level V Status.

Pricing Schedule — 1

 



--------------------------------------------------------------------------------



 



     “Moody’s Rating” means, at any time, the rating issued by Moody’s and then
in effect with respect to the Parent’s senior unsecured long-term debt
securities without third-party credit enhancement.

     “S&P Rating” means, at any time, the rating issued by S&P and then in
effect with respect to the Parent’s senior unsecured long-term debt securities
without third-party credit enhancement.

     “Status” means either Level I Status, Level II Status, Level III Status,
Level IV Status, Level V Status or Level VI Status.

     The Applicable Margin and Applicable Fee Rate shall be determined in
accordance with the foregoing table based on the Borrower’s Status as determined
by the then-current Moody’s and S&P Ratings. The credit rating in effect on any
date for the purposes of this Schedule is that in effect at the close of
business on such date. If at any time the Parent has no Moody’s Rating or no S&P
Rating, Level IV Status shall exist. If the credit ratings from Moody’s and S&P
fall within different categories, the Applicable Margin and Applicable Fee Rate
shall be based on the higher of the two ratings unless the lower rating is two
or more levels below the higher rating, in which case the rating which is one
level above the lower rating will apply.

Pricing Schedule - 2

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF IN-HOUSE COUNSEL OPINION

See Attached

EXHIBIT A-1-1

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FORM OF OUTSIDE COUNSEL OPINION

See Attached

 

EXHIBIT A-2-1



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE



To:  The Lenders parties to the
Credit Agreement Described Below

     This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of December 12, 2003, (as amended, modified, renewed or
extended from time to time, the “Agreement”) among Cooper Cameron Corporation
(the “Parent”), Cooper Cameron (U.K.) Limited, Cameron GmbH, Cooper Cameron
(Singapore) Pte. Ltd., Cooper Cameron Canada Corp., Cooper Cameron (Luxembourg)
SARL, the lenders party thereto and Bank One, NA, as Agent for the Lenders and
as LC Issuer. Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.

     THE UNDERSIGNED HEREBY CERTIFIES THAT:

     1. I am the duly elected          of the Parent;

     2. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Parent and its Subsidiaries during the accounting period
covered by the attached financial statements;

     3. The examinations described in Section 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set out below; and

     4. Schedule I attached hereto sets forth financial data and computations
evidencing the Parent’s compliance with certain covenants of the Agreement, all
of which data and computations are true, complete and correct.

     5. Schedule II hereto sets forth the determination of the interest rates to
be paid for Advances, the LC Fee rates, and the commitment fee rates commencing
on the fifth day following the delivery hereof.

     6. Schedule III attached hereto sets forth the various reports and
deliveries which are required at this time under the Credit Agreement and the
other Loan Documents and the status of compliance.

     Described below are the exceptions, if any, to Section 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which any Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

EXHIBIT B-1



--------------------------------------------------------------------------------



 



     7. The [quarterly] [annual] financial statements required to be furnished
by Parent under Section 6.1[(a)][(b)] of the Agreement are available on-line
through EDGAR.

     The foregoing certifications, together with the computations set out in
Schedule I [and Schedule II] hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this day of          
         , 200     .

 

EXHIBIT B-2



--------------------------------------------------------------------------------



 



SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of                    , 200      with
Provisions of Sections 6.20.1 and 6.20.2 of the Agreement

 

EXHIBIT B-3



--------------------------------------------------------------------------------



 



SCHEDULE II TO COMPLIANCE CERTIFICATE

Borrower’s Applicable Margin Calculation

 

EXHIBIT B-4



--------------------------------------------------------------------------------



 



SCHEDULE III TO COMPLIANCE CERTIFICATE

Reports and Deliveries Currently Due

 

EXHIBIT B-5



--------------------------------------------------------------------------------



 



EXHIBIT C
form of ASSIGNMENT AGREEMENT

     This Assignment Agreement (this “Assignment Agreement”) between            
       (the “Assignor”) and                     (the “Assignee”) is dated as of
                   , 200     . The parties hereto agree as follows:

     1. PRELIMINARY STATEMENT. The Assignor is a party to a Credit Agreement
(which, as it may be amended, modified, renewed or extended from time to time is
herein called the “Credit Agreement”) described in Item 1 of Schedule 1 attached
hereto (“Schedule 1”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings attributed to them in the Credit Agreement.

     2. ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement and the other Loan Documents, such that after giving effect to such
assignment the Assignee shall have purchased pursuant to this Assignment
Agreement the percentage interest specified in Item 3 of Schedule 1 of all
outstanding rights and obligations under the Credit Agreement and the other Loan
Documents relating to the facilities listed in Item 3 of Schedule 1. The
aggregate Commitment (or Outstanding Credit Exposure, if the applicable
Commitment has been terminated) purchased by the Assignee hereunder is set out
in Item 4 of Schedule 1.

     3. EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 5 of
Schedule 1 or two (2) Business Days (or such shorter period agreed to by the
Agent) after this Assignment Agreement, together with any consents required
under the Credit Agreement, are delivered to the Agent. In no event will the
Effective Date occur if the payments required to be made by the Assignee to the
Assignor on the Effective Date are not made on the proposed Effective Date.

     4. PAYMENT OBLIGATIONS. In consideration for the sale and assignment of
Outstanding Credit Exposure hereunder, the Assignee shall pay the Assignor, on
the Effective Date, the amount agreed to by the Assignor and the Assignee. On
and after the Effective Date, the Assignee shall be entitled to receive from the
Agent all payments of principal, interest, Reimbursement Obligations, and fees
with respect to the interest assigned hereby. The Assignee will promptly remit
to the Assignor any interest on Loans and fees received from the Agent which
relate to the portion of the Commitment or Outstanding Credit Exposure assigned
to the Assignee hereunder for periods prior to the Effective Date and not
previously paid by the Assignee to the Assignor. In the event that either party
hereto receives any payment to which the other party hereto is entitled under
this Assignment Agreement, then the party receiving such amount shall promptly
remit it to the other party hereto.

     5. RECORDATION FEE. The Assignor and Assignee each agree to pay one-half of
the recordation fee required to be paid to the Agent in connection with this
Assignment Agreement unless otherwise specified in Item 6 of Schedule 1.

     6. REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S
LIABILITY. The Assignor represents and warrants that (a) it is the legal and
beneficial owner of the interest being assigned by it hereunder, (ii) such
interest is free and clear of any adverse claim created by the Assignor and
(iii) the execution and delivery of this Assignment Agreement by the Assignor is
duly authorized. It is understood and agreed that the assignment and assumption
hereunder are made without recourse to the Assignor and that the Assignor makes
no other representation or warranty of any kind to

 

EXHIBIT C-1



--------------------------------------------------------------------------------



 



the Assignee. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (a) the due execution,
legality, validity, enforceability, genuineness, sufficiency or collectability
of any Loan Document, including without limitation, documents granting the
Assignor and the other Lenders a security interest in assets of any Borrower or
any guarantor, (ii) any representation, warranty or statement made in or in
connection with any of the Loan Documents, (iii) the financial condition or
creditworthiness of any Borrower or any guarantor, (iv) the performance of or
compliance with any of the terms or provisions of any of the Loan Documents,
(v) inspecting any of the property, books or records of any Borrower, (vi) the
validity, enforceability, perfection, priority, condition, value or sufficiency
of any collateral securing or purporting to secure the Loans or (vii) any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Loans or the Loan Documents.

     7. REPRESENTATIONS AND UNDERTAKINGS OF THE ASSIGNEE. The Assignee (a)
confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements requested by the Assignee and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment Agreement, (ii) agrees that
it will, independently and without reliance upon the Agent, the Assignor or any
other Lender and based on such documents and information at it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (iii) appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, (iv) confirms
that the execution and delivery of this Assignment Agreement by the Assignee is
duly authorized, (v) agrees that it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender, (vi) agrees that its payment instructions and
notice instructions are as set out in the attachment to Schedule 1, (vii)
confirms that none of the funds, monies, assets or other consideration being
used to make the purchase and assumption hereunder are “plan assets” as defined
under ERISA and that its rights, benefits and interests in and under the Loan
Documents will not be “plan assets” under ERISA, (viii) agrees to indemnify and
hold the Assignor harmless against all losses, costs and expenses (including,
without limitation, reasonable attorneys’ fees) and liabilities incurred by the
Assignor in connection with or arising in any manner from the Assignee’s
non-performance of the obligations assumed under this Assignment Agreement, and
(ix) if applicable, attaches the forms prescribed by the Internal Revenue
Service of the United States certifying that the Assignee is entitled to receive
payments under the Loan Documents without deduction or withholding of any United
States federal income taxes.

     8. GOVERNING LAW. This Assignment Agreement shall be governed by the
internal law, and not the law of conflicts, of the State of Texas.

     9. NOTICES. Notices shall be given under this Assignment Agreement in the
manner set out in the Credit Agreement. For the purpose hereof, the addresses of
the parties hereto (until notice of a change is delivered) shall be the address
set out in the attachment to Schedule 1.

     10. COUNTERPARTS; DELIVERY BY FACSIMILE. This Assignment Agreement may be
executed in counterparts. Transmission by facsimile of an executed counterpart
of this Assignment Agreement shall be deemed to constitute due and sufficient
delivery of such counterpart and such facsimile shall be deemed to be an
original counterpart of this Assignment Agreement.

     IN WITNESS WHEREOF, the duly authorized officers of the parties hereto have
executed this Assignment Agreement by executing Schedule 1 hereto as of the date
first above written.

 

EXHIBIT C-2



--------------------------------------------------------------------------------



 



SCHEDULE 1

to Assignment Agreement

              1.   Description and Date of Credit Agreement:    
 
                Credit Agreement dated as of                    , 2003, is among
Cooper Cameron Corporation, a Delaware corporation, the other Borrowers named
therein, the Lenders and Bank One, NA, a national banking association having its
principal office in Chicago, Illinois, as Agent.
 
            2.   Date of Assignment Agreement:  
                               , 200     
 
            3.   Amounts (as of date of item 2 above):    
 
           

  a.   Assignee’s percentage of Commitment (or Outstanding Credit Exposure with
respect to terminated Commitments) purchased under the Assignment Agreement*    
                  %
 
           

  b.   Amount of Commitment (or Outstanding Credit Exposure with respect to
terminated Commitments) purchased under the Assignment Agreement**   $          
         
 
            4.   Assignee’s Commitment (or Outstanding Credit Exposure with
respect to terminated Commitments) purchased hereunder:   $                    
 
            5.   Proposed Effective Date:                                  ,
200     
 
            6.   Non-standard Recordation Fee Arrangement   N/A**
[Assignor/Assignee to pay
100% of fee]
[Fee waived by Agent]

Exhibit C-3



--------------------------------------------------------------------------------



 



Accepted and Agreed:

              [NAME OF ASSIGNOR][NAME OF ASSIGNEE]        
 
           
By:
      By:    

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 
           
Title:
      Title:    

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

      ACCEPTED AND CONSENTED TO BY   ACCEPTED AND CONSENTED TO BY COOPER CAMERON
CORPORATION***   BANK ONE, NA
 
           
By:
      By:    

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 
           
Title:
      Title:    

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------



        * Percentage taken to 10 decimal places   ** If fee is split 50-50, pick
N/A as option   *** Delete if not required by Credit Agreement

Exhibit C-4



--------------------------------------------------------------------------------



 



Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT

ADMINISTRATIVE INFORMATION SHEET

Attach Assignor’s Administrative Information Sheet, which must
include notice addresses for the Assignor and the Assignee
(Sample form shown below)

              ASSIGNOR INFORMATION
Contact:
           
 
           
Name:
      Telephone No.:  

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 
 
           
Fax No.:
      Telex No.:    

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 
 
           

      Answerback:    

         

--------------------------------------------------------------------------------

 
Payment Information:
       
Name & ABA # of Destination Bank:
       
 
           

         

--------------------------------------------------------------------------------

 
 
           

         

--------------------------------------------------------------------------------

 
 
           

         

--------------------------------------------------------------------------------

 
Account Name & Number for Wire Transfer:
       
 
           

         

--------------------------------------------------------------------------------

 
 
           

         

--------------------------------------------------------------------------------

 
Other Instructions:

       

 

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 
 
           

         

--------------------------------------------------------------------------------

 
Address for Notices for Assignor:
       

         

--------------------------------------------------------------------------------

 
 
           

         

--------------------------------------------------------------------------------

 
 
           

         

--------------------------------------------------------------------------------

 
 
            ASSIGNEE INFORMATION
 
           
Credit Contact
       
Contact:
           
 
           
Name:
      Telephone No.:  

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 
 
           
Fax No.:
      Telex No.:    

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 
 
           

      Answerback:    

         

--------------------------------------------------------------------------------

 

Exhibit C-5



--------------------------------------------------------------------------------



 



Key Operations Contacts:

                 
Booking Installation:
          Booking Installation:    

 

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

 

                 
Name:
          Name:    

 

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

 

                 
Telephone No.:
          Telephone No.:    

 

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

 

                 
Fax No.:
          Fax No.:    

 

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

 

                 
Telex No.:
          Telex No.:    

 

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

 

                 
Answerback:
          Answerback:    

 

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

 

     
Payment Information:
     
Name & ABA # of Destination Bank:
   

 

--------------------------------------------------------------------------------

 
 
   

 

--------------------------------------------------------------------------------

 
 
   
Account Name & Number for Wire Transfer:
   

 

--------------------------------------------------------------------------------

 
 
   

 

--------------------------------------------------------------------------------

 

     
Other Instructions:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

     
Address for Notices for Assignor:
   

 

--------------------------------------------------------------------------------

 
 
   

 

--------------------------------------------------------------------------------

 
 
   

 

--------------------------------------------------------------------------------

 





--------------------------------------------------------------------------------



 



BANK ONE INFORMATION

Assignee will be called promptly upon receipt of the signed agreement.

                      Initial Funding Contact:           Subsequent Operations
Contact:
 
                   
Name:
              Name:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 
                    Telephone No.:               Telephone No.:    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 
                    Fax No.:               Fax No.:    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 
                    Initial Funding Standards:                
 
                    Libor — Fund 2 days after rates are set   .          
 
                    Bank One Wire Instructions: Bank One, NA, ABA #071000013  
 
                        LS2 Incoming Account #481152860000    
 
                        Ref:              

--------------------------------------------------------------------------------

   
 
                    Address for Notices for Bank One: Bank One Plaza, Chicago,
IL 60670
    Attn: Agency Compliance Division, Suite IL1-0353     Fax No. (312) 732-2038
or (312) 732-4339





--------------------------------------------------------------------------------



 



EXHIBIT D

FORM OF LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

To Bank One, NA,
as Agent (the “Agent”) under the Credit Agreement
Described Below.



Re:  Credit Agreement dated December 12, 2003 (as the same may be amended or
modified, the “Credit Agreement”), among Cooper Cameron Corporation, the Lenders
named therein, the LC Issuer, and the Agent. Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned thereto in the
Credit Agreement.

              The Agent is specifically authorized and directed to act upon the
following standing money transfer instructions with respect to the proceeds of
Advances or other extensions of credit from time to time until receipt by the
Agent of a specific written revocation of such instructions by any Borrower,
provided that the Agent may otherwise transfer funds as hereafter directed in
writing by any Borrower in accordance with Section 13.1 of the Credit Agreement
or based on any telephonic notice made in accordance with Section 2.14 of the
Credit Agreement.



Facility Identification Number(s) 

 


--------------------------------------------------------------------------------

   
Customer/Account Name 

 


--------------------------------------------------------------------------------

   
Transfer Funds To 

 


--------------------------------------------------------------------------------

   
For Account No.

 


--------------------------------------------------------------------------------

   
Reference/Attention To

 


--------------------------------------------------------------------------------

         
Authorized Officer (Customer Representative)
  Date            

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
     

--------------------------------------------------------------------------------

 
(Please Print)
      Signature          
Bank Officer Name
  Date          

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
     

--------------------------------------------------------------------------------

 
(Please Print)
      Signature

(Deliver Completed Form to Credit Support Staff For Immediate Processing)

Exhibit D-1



--------------------------------------------------------------------------------



 



EXHIBIT E

FORM OF NOTE

[Date]

     [Cooper Cameron Corporation, a Delaware corporation] (the “Borrower”),
promises to pay to the order of                         (the “Lender”) the
aggregate unpaid principal amount of all Loans made by the Lender to any
Borrower pursuant to Article II of the Agreement (as hereinafter defined), in
immediately available funds at the main office of Bank One, NA in Chicago,
Illinois, as Agent, together with interest on the unpaid principal amount hereof
at the rates and on the dates set out in the Agreement. The Borrower shall pay
the principal of and accrued and unpaid interest on the Loans in full on the
Facility Termination Date.

     The Lender shall, and is hereby authorized to, record on the schedule
attached hereto, or to otherwise record in accordance with its usual practice,
the date and amount of each Loan and the date and amount of each principal
payment hereunder.

     This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of December 12, 2003 (which, as it
may be amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the lenders party thereto, including the
Lender, and Bank One, NA, As Agent, to which Agreement reference is hereby made
for a statement of the terms and conditions governing this Note, including the
terms and conditions under which this Note may be prepaid or its maturity date
accelerated. This Note is guaranteed pursuant to the Guaranty, all as more
specifically described in the Agreement, and reference is made thereto for a
statement of the terms and provisions thereof. Capitalized terms used herein and
not otherwise defined herein are used with the meanings attributed to them in
the Agreement.

         

  [COOPER CAMERON CORPORATION]
 
       

  By:    

     

--------------------------------------------------------------------------------

 

       

  Print Name:    

     

--------------------------------------------------------------------------------

 

  Title:    

     

--------------------------------------------------------------------------------

 

     

     

Exhibit E-1

 



--------------------------------------------------------------------------------



 



SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

                                              Principal     Maturity    
Principal                 Amount of     of Interest     Amount     Unpaid   Date

--------------------------------------------------------------------------------

  Loan

--------------------------------------------------------------------------------

    Period

--------------------------------------------------------------------------------

    Paid

--------------------------------------------------------------------------------

    Balance

--------------------------------------------------------------------------------

 

       

       

Exhibit E-2

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF JOINDER AGREEMENT

     Reference is made to the Credit Agreement dated as of December 12, 2003 (as
amended, modified, or supplemented from time-to-time, the “Credit Agreement”)
among Cooper Cameron Corporation, a Delaware corporation (the “Parent”), the
other borrowers named therein (together with the Parent, the “Borrowers”), the
lenders party thereto (the “Lenders”), and Bank One, NA, as agent for the
Lenders (the “Agent”) and as LC Issuer. Capitalized terms used herein but not
defined herein shall have the meanings specified by the Credit Agreement.
                  , a              corporation (the “Borrowing Subsidiary”),
hereby agrees with the Agent, the Lenders and the Borrowers as follows:

     In accordance with Section 2.24 of the Credit Agreement, the Borrowing
Subsidiary hereby (a) joins the Credit Agreement as a party thereto and shall
have all the rights of a Borrower and assumes all the obligations of a Borrower
under the Credit Agreement and the other Loan Documents to which the other
Borrowing Subsidiaries are a party, (b) agrees to be bound by the provisions of
the Credit Agreement or such other Loan Documents as if the Borrowing Subsidiary
had been an original party to the Credit Agreement or such other Loan Documents,
and (c) confirms that, after joining the Credit Agreement and the other Loan
Documents as set forth above, the representations and warranties set forth in
the Credit Agreement and the other Loan Documents with respect to the Borrowing
Subsidiary are true and correct in all material respects as of the date of this
Joinder Agreement and that no Default or Unmatured Default has occurred and is
continuing.

     The Borrowing Subsidiary shall cooperate with the Agent and the Lenders and
execute such further instruments and documents as the Agent or the Lenders shall
reasonably request to effect, to the reasonable satisfaction of the Agent and
the Lenders, the purposes of this Joinder Agreement.

     THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

     THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

     IN WITNESS WHEREOF this Joinder Agreement is executed and delivered as of
the       day of      , 20     .

            [BORROWING SUBSIDIARY]
      By:         Name:         Title:        

Exhibit F-1



--------------------------------------------------------------------------------



 



SCHEDULE 1

SUBSIDIARIES

(SEE SECTION 5.7)

[See attached.]

Schedule 1-1



--------------------------------------------------------------------------------



 



SCHEDULE 2

LIENS

(SEE SECTION 6.15)

Schedule 2-1



--------------------------------------------------------------------------------



 



SCHEDULE 3

EUROCURRENCY PAYMENT OFFICES OF THE AGENT

All Currencies:



BANK ONE, NA
Bank One Plaza
Suite IL1-0010
Chicago, Illinois 60670 ABA No.:  071000013 Account No.:  4811 5286 0000
LS2 Incoming Account Reference:  Cooper Cameron Attn:  Ken Fecko

 